Case 2:19-bk-24804-VZ   Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                              Exhibit 5 Page 1 of 78




                               Exhibit 5
                                                  17CV317221
     Case 2:19-bk-24804-VZ        Doc 894-6 Santa
                                              FiledClara
                                                     09/15/20
                                                         – Civil Entered 09/15/20 21:06:40             Desc
                                        Exhibit 5 Page 2 of 78
                                                                                                              A. Nakamoto


                                                                          Electronically Filed
      NELSON W. GOODELL, ESQ., SBN 264734
 1    The Goodell Law Firm
                                                                          by Superior Court of CA,
      5 Third Street, Suite 1100                                          County of Santa Clara,
 2                                                                        on 10/22/2018 5:22 PM
      San Francisco, CA 94103
 3    Tel. No. (415) 495-3950 (office)                                    Reviewed By: A. Nakamoto
      Fax No. (415) 495-6900 (fax)                                        Case #17CV317221
 4    nelson@goodelllawsf.com                                             Envelope: 2085071
 5    Attorney for Plaintiff
      HAN’S SAN JOSE HOSPITALITY LLC
 6
 7                   IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA

 8                               FOR THE COUNTY OF SANTA CLARA

 9    HAN’S SAN JOSE HOSPITALITY LLC,    )
                                         ) Case No: 17 CV317221
10                                       )
      Plaintiff,
             v.                          ) FOURTH AMENDED COMPLAINT FOR
11                                       )
12                                       )    1) Breach of Contract
      LE HOLDINGS (BEIJING) CO., LTD; LE
                                         )    2) Breach of Implied Covenant of Good
      TECHNOLOGY, INC.;                  )       Faith and Fair Dealing
13
      FARADAY&FUTURE INC., and DOES 1 to )    3) Intentional Interference with
14    10,                                )       Contract Relations
                                         )
15    Defendants.                        )
                                         )
16
                                         )
17                                       )
                                         )
18                                       )
                                         )
19                                       )
                                         )
20
21
      Plaintiff, Han’s San Jose Hospitality LLC (“Plaintiff”), on information and belief, alleges as
22
      follows:
23
24                                           INTRODUCTION

25       1. This is an action for breach of contract and related claims arising out of a written rental
26
             agreement (“Lease”) for the commercial property commonly known as 3553 North First
27
             Street, San Jose, CA 95134 (“Subject Property”).
28




                                                      -1-
     Case 2:19-bk-24804-VZ         Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                  Desc
                                         Exhibit 5 Page 3 of 78



         2. Defendants have failed to pay rent as per the terms of the written contact for the Subject
 1
 2            Property since September 2017.

 3       3. On October 12, 2017 Plaintiff filed an Unlawful Detainer Complaint, beginning this
 4
              instant action. On November 30, 2017 Defendants informed Plaintiff they had vacated the
 5
              property; however, they have failed to pay any rent since September 2017.
 6
 7       4. The Plaintiff now seeks damages according to proof, as discussed below, to all

 8            Defendants herein material breach of a long-term lease.
 9                                 JURISDICTIONAL ALLEGATIONS
10
         1.   Plaintiff HAN’S SAN JOSE HOSPITALITY LLC is, and was at all times material to
11
              this Complaint, a corporation organized and existing under the laws of the State of
12
13            California, doing business in Santa Clara County, California.

14       2. Defendant LE HOLDINGS (BEIJING) CO., LTD (“LE HOLDINGS”) is, and was at all
15            times material to this Complaint a company organized under the laws of the People’s
16
              Republic of China.
17
         3. Defendant LE TECHNOLOGY, INC. (“LE TECHNOLOGY”) is, and was at all times
18
19            material to this Complaint, a corporation organized and existing under the laws of the

20            State of California, doing business in Santa Clara County, California. LE
21
              TECHNOLOGY is a domestic subsidiary of LE HOLDINGS.
22
         4. LE TECHNOLOGY employees frequently refer to the company as LeEco. Some Le
23
24            Technology representatives claim that LeEco is a “brand name” that encompasses various

25            operations of the businesses conducted and ran by Jia Yue-Ting, who is discussed below.
26       5.   Plaintiff is informed and believes, and based thereon alleges, that Defendant Le Holding
27
              is a personal holding company organized and existing under the laws of the British Virgin
28




                                                     -2-
     Case 2:19-bk-24804-VZ       Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                  Desc
                                       Exhibit 5 Page 4 of 78



            Islands, with its principal place of business in Chaoyang District, Beijing, P. R. China.
 1
 2          Plaintiff is further informed and believes, and based thereon alleges, that Le Holding is an

 3          investment vehicle and personal holding company that is owned and controlled by Jia
 4
            Yue-Ting and that it is the parent company of Defendant Le Technology.
 5
         6. Defendant FARADAY&FUTURE INC. (“FARADAY&FUTURE”) is, and was at all
 6
 7          times material to this Complaint, a corporation organized and existing under the laws of

 8          the State of California, doing business in Santa Clara County, California.
 9       7. The Subject Property is located in San Jose, California, which is located within Santa
10
            Clara County.
11
         8. Jurisdiction of the Court over the instant controversy is based upon Cal. Civ. Proc. § 88.
12
13       9. Venue is properly placed in Santa Clara County, California, pursuant to Cal. Civ. Proc. §

14          392 as is it the closest court to the location of the Subject Property.
15       10. At all times mentioned herein, whenever an act or omission of a business entity is
16
            alleged, said allegation shall be deemed to mean and include an allegation that the
17
            business entity acted or omitted to act through its authorized officers, directors, agents,
18
19          servants, and/or employees, acting within the course and scope of their duties, that the act

20          or omission was authorized and/or ratified by the business entity.
21
         11. Plaintiff is informed and believe and thereon allege that, at all mentioned times herein,
22
            Defendants were agents, servants, employees, alter egos, superiors, successors in interest,
23
24          joint venturers and/or co-conspirators of each other and in doing the things herein after

25          mentioned, or acting within the course and scope of their authority of such agents,
26          servants, employees, alter egos, superior, successors in interest, joint venturers and/or co-
27
            conspirators with the permission and consent of their co-defendants and, consequently,
28




                                                      -3-
     Case 2:19-bk-24804-VZ        Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                 Desc
                                        Exhibit 5 Page 5 of 78



            each Defendant named herein is jointly and severally liable to Plaintiff for the damages
 1
 2          and harm sustained as a result of their wrongful conduct.

 3                                     GENERAL ALLEGATIONS
 4
         12. For the past four years, FF, under the disastrous direction of its majority shareholder and
 5
            acting CEO, Jia Yueting ("YT"), has worked to dupe the public, investors, and employees
 6
 7          alike into believing that it is a cutting-edge technology company capable of fulfilling its

 8          promise to transform the electric car industry with a luxury, electric vehicle that would
 9          eventually be fully autonomous and provide customers with the ultimate "chauffeur
10
            driven experience."
11
         13. YT is a disgraced Chinese entrepreneur who amassed a fortune through a Chinese
12
13          streaming video service, Le Technology or LeEco, known as the "Netflix of China."

14          According to one report, YT believe that, with Le Technology/LeEco's success, he could
15          "take on every tech giant at once-Apple, Tesla, Netflix." Ex. 3 at 10 ("'Accidental
16
            Billionaire': How the Outlandish Ambition of Faraday Future's Financier Brought the
17
            Startup to its Knees").
18
19       14. YT has run Faraday and his other companies, including Le Technology, into the ground,

20          which has caused Chinese regulators to call for YT to return to the country for
21
            questioning. Due to his Chinese companies' extensive and lingering outstanding debts,
22
            YT has been placed on an official "blacklist" by China's highest court, Supreme People's
23
24          Court, which flags serial credit defaulters and prevents them, among other things, from

25          being able to purchase flight and train tickets and certain other large-scale items. See Ex.
26          2 (Raymond Zhong and Carolyn Zhang, "China Names and Shames Tech Tycoon With
27
            Debt Blacklist," The New York Times, December 13, 2017, available at
28




                                                     -4-
     Case 2:19-bk-24804-VZ        Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                  Desc
                                        Exhibit 5 Page 6 of 78



            https://www.nytimes.com/20i7/12/13/business/china-blacklist-jia-yueting-leeco.html).
 1
 2          On information and belief, YT has yet to return to China to answer for these other

 3          questionable business practices and possible crimes.
 4
         15. Plaintiff is informed and believes, and thereon alleges, that at all times herein mentioned,
 5
            each of the Defendants was acting as an agent, representative, servant, partner, or
 6
 7          employee of each of the other Defendants and was acting in the course and scope of such

 8          agency, employment and representation. Plaintiff is further informed and believes, and
 9          thereon alleges, that each of the Defendants directed, authorized, affirmed, consented to,
10
            ratified, encouraged, approved, adopted, and/or participated in the acts or transactions of
11
            each or any of the other Defendants as alleged herein.
12
13       16. Reports of financial issues and mismanagement at FF began to surface by the end of

14          2016, and questions about the company's future and YT's mismanagement circulated
15          throughout the automotive industry. See Ex. 9 (David Z. Morris, "Faraday Loses More
16
            Execs, Adding to Widespread Problems," Fortune, Dec. 24, 2016, available ·at
17
            http://fortune.com/2016/12/24/faraday-future-execs­depart/ (noting "Yeuting [sic] has
18
19          admitted to overextending his resources, and has reportedly failed to deliver promised

20          funding to Faraday Future")).
21
         17. On information and belief, throughout the end of 2016 and into 2017, as a result of FF's
22
            financial mismanagement and lack of rational, competent leadership, high level
23
24          executives began to resign, FF's auditor (a Big Four accounting firm) pulled out of its

25          contract due to findings of financial misconduct and inadequate records, suppliers
26          became unwilling to enter into contracts with FF for fear of not being paid, and rank-and-
27
28




                                                     -5-
                                                     Case 2:19-bk-24804-VZ             Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                                        Desc
                                                                                             Exhibit 5 Page 7 of 78



                                                               ﬁle employees, frustrated With the        company     culture       and lack 0f progress, began t0 leave

                                                               the   company    in droves.


                                                         18.    YT also blocked Visibility into       FF's ﬁnancial dealings, which                 would    later   prove to be


                                                               shady.   On   information and belief, the only individuals             at   FF With       access to FF's funds and
                       ©00N®Lh4>UJNH




                                                               With knowledge of the source 0f those funds were                  YT   and FF executive Chaoying Deng,

                                                               a close ally of YT.    An    independent Big Four auditing company had attempted to audit FF


                                                               in   2016, but ended   its   relationship With the   company due            to,   among     other things, "a lack


                                                               of proper internal controls; a lack of transparency from Faraday decision—makers;


                                                               insufﬁcient bank account procedures for the various                 LeEco         enterprises (including     Le

                                                               Technology), resulting in funds being commingled; unclear records to document and


                                                               assign debt t0 incoming funds; and the fact that             it   took six months to review the ﬁnances


                                                               of a company barely two years 01d Without resolution." Ex. 15                        at   4 (”Inside the Mess     at



                                                               Faraday Future that Drove Out One 0f the World's Top Auditors," Jalopnik, June                              7,   2017,


                                                               available at https://ialopnik.com/inside-the-mess—at-faraday—ﬁlture—that-drove—out-one-of—


                                                               1795736565      1.




NNNNNNNNNHHHHH—‘HHHH




                                                         19. Indeed,      Faraday’s   own    employees, including former Senior Accounting Manager
                       OONOUI-PUJN—‘OOOOQQUI-hWNHO




                                                               Michael D0, have protested the         fact that   Faraday does not have formal accounting


                                                               procedures in place, but Chaoying         Deng and     Jia   Yue-Ting treated said             protests With radio


                                                               silence.


                                                         20.    These desperate ﬁnancial arrangements provided only very temporary                             relief   from the

                                                               consequences 0f YT's mismanagement. Throughout                      this time,      When     other options failed,


                                                               money would mysteriously appear           in FF's accounts.          Upon     information and belief,         some

                                                               ofthese mysterious cash infusions were from Le Technology, Whose funds                                YT had
     Case 2:19-bk-24804-VZ       Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                  Desc
                                       Exhibit 5 Page 8 of 78



            previously commingled with those of FF. Other Faraday executives at the time, including
 1
 2          Chief Financial Officer Stefan Krause questioned but was denied access to the source of

 3          these funds, despite Mr. Krause’s position as Chief Financial Officer.
 4
                                        STATEMENT OF FACTS
 5
         21. On or about March 15, 2016 Plaintiff’s predecessor-in-interest and Defendant LE
 6
 7          TECHNOLOGY and LE HOLDINGS entered into a written agreement to rent to

 8          Defendants the premises located at 3553 North First Street, San Jose, California 95134
 9          (“Subject Property”). The Lease was for 10 years, beginning on March 15, 2016 until
10
            February 28, 2026. The “Monthly Installment of Base Rent” began at $193,826.25 and
11
            increased each after each twelve month period. From March 1, 2017 – February 28, 2018,
12
13          the time period for which the present controversy occurred, the monthly rent was set at

14          $199,856.40, approximately $6,661.88 per day. (See Lease, attached as Exhibit 1, pg. 2)
15       22. The Lease states rent “shall be paid in advance on or before the first day of each calendar
16
            month.” (Exh. 1, pg. 8 ¶ 3.1.) Defendants LE TECHNOLOGY and LE HOLDINGS have
17
            failed to pay rent since September 1, 2017. To date, the base rent owed is nearly $3
18
19          million.

20       23. The Lease also contains a provisions concerning “Additional Rent Upon Default by
21
            Tenant” in which Tenants must pay “within ten (10) days after a Default on the Lease as
22
            Additional Rent all Inducements incurred or grated prior to the Default including: (i)
23
24          payment of the Allowance ( as described in the Tenant Work Letter); (ii) commissions to

25          Landlord’s and/or Tenant’s real estate broker; and/or (iii) attorneys’ fees and related costs
26          incurred and/or paid by Landlord in connection with the negotiation and preparation of
27
            this Lease.” (Exh. 1, pg. 8-9 ¶ 3.2.) To date, Tenant has not paid any Additional Rent.
28




                                                     -7-
     Case 2:19-bk-24804-VZ        Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                   Desc
                                        Exhibit 5 Page 9 of 78



         24. Also as per terms of the lease, any rent not paid within 10 days after notice shall bear an
 1
 2          interest rate of 12% from its due date until paid. (Exh. 1, pg. 8-9 ¶ 3.1.)

 3       25. The Lease requires Tenants, Defendants LE TECHNOLOGY and LE HOLDINGS, to
 4
            pay certain expenses in addition to rent, including (1) expenses for maintain the building,
 5
            such as insurance and landscaping fees; (2) their share of taxes for the year; (3) and a
 6
 7          Management Fee, which is equal to 3% of the of the total rent (Base rent and Additional

 8          rent) payable by the Tenant for the year. (Exh. 1, pg. 9 ¶ 4 – Expenses and Taxes.) To
 9          date, these additional expenses plus the Base rent total over $1.2 million.
10
         26. Per the terms of the Lease, Tenants under the lease are permitted to sublet the Premises
11
            only under specific terms and conditions.
12
13                  Paragraph 14.8.1 Permitted Affiliate Transfer So long as Le
                    Technology and/or Le Holdings…is the Tenant and in occupancy and
14                  possession of at least seventy-five percent (75%) of the Premises, Tenant
                    shall have the right to assign this Lease or sublease the Premises (or any
15                  portion thereof) to an affiliate of Le Technology and/or Le Holdings…so
16                  long as (i) at least 15 business days before the Transfer, Tenant notifies
                    Landlord of Such Transfer and delivers to Landlord any documents or
17                  information reasonably requested by landlord relating thereto, including
                    reasonable documentation that the Transfer satisfies the requirements of
18
                    this Section 14.8.1…(iii) the Affiliate has a net worth…immediately after
19                  the Transfer that is reasonable sufficient to fulfill the obligations on party
                    of the Tenant to be performed or observed under this Lease…and (v) the
20                  Transfer is made in good faith operating business purpose and not in order
                    to evade the requirements of this Section 14.
21
22          (Exh. 1, pg. 22 ¶ 14.8.1.)

23       27. Defendants LE TECHNOLOGY and LE HOLDING never told Plaintiff, Landlord, about
24
            an unauthorized occupant/subtenant of theirs, FARADAY&FUTURE, prior to this
25
            company taking possession of the subject property. FARADAY and LE TECHNOLOGY
26
27          employees refer to the other company as a “sister” company or a “parent” company.

28




                                                      -8-
     Case 2:19-bk-24804-VZ       Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                      Desc
                                      Exhibit 5 Page 10 of 78



         28. All three Defendants were founded by Jia Yue-Ting who continues to own a substantial
 1
 2          portion of all three companies and continues to run all three companies. Indeed, it is

 3          common knowledge for employees of all three Defendants that Jia Yue-Ting runs all
 4
            three companies. Jia Yue-Ting regularly transfers assets between all three companies in
 5
            order to avoid liability and in order to avoid paying creditors. For this reason, Jia Yue-
 6
 7          Ting is being sued by many other creditors, several of which are also seeking to pierce

 8          the corporate veil of his various entities. Jia Yue-Ting has created hundreds of shell
 9          corporations to hide his assets in order to avoid liability, including LeEco, LeEco Global
10
            Group, Le Technology, Le Holdings, and LeLe Holding.
11
         29. Indeed, Le Technology uses the fact that it is undercapitalized and that its money is
12
13          offshore as a bargaining chip in trying to settle its debts by telling creditors that they

14          should take far less than they are owed since their money will be hard to locate. Indeed,
15          in this case, Le Technology representative Qing Ye did this as well, as is described
16
            herein.
17
         30. Had Defendants abided by the Lease and informed Plaintiffs that they had a subtenant,
18
19          Landlord would have exercised their rights under 14.8.1 and to ask for documents

20          demonstrating the net worth of FARADAY. International news organizations have been
21
            reporting that FARADAY&FUTURE and LE TECHNOLOGY/LeEco do not have
22
            sufficient net worth to sustain their operations and had Plaintiff known of these
23
24          subtenants they would never have consented. Moreover, Plaintiff would have been well

25          within their rights not to consent, given the failing financial health of all three
26          Defendants.
27
28




                                                      -9-
     Case 2:19-bk-24804-VZ      Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                 Desc
                                     Exhibit 5 Page 11 of 78



         31. All three Defendants share many different officers, directors, and ownership. YT founded
 1
 2          and owned a substantial share in all three companies, and essentially ran all three

 3          companies as his own private company. Dongge Jiang signed the lease at issue in this
 4
            case on behalf of Le Holdings, and he also was an officer and director of both Le
 5
            Technology and Faraday Future. Mr. Dongge Jiang is one of the central figures at
 6
 7          Faraday and is a leader of the company. For her part, Chaoying Deng was identified as

 8          the Chief Executive Officer of both Le Technology and Faraday Future during the times
 9          that both companies occupied the Subject Property. On information and belief, Plaintiff
10
            alleges that Ms. Deng worked for LE HOLDINGS as well.
11
         32. Without permission from the Plaintiff, LE TECHNOLOGY’s representative Dan McGill
12
13          entered into an oral sublease agreement with FARADAY representative John Quach in

14          which FARADAY was obligated to pay $110,000 per month, which constituted the total
15          consideration that FARADAY was obligated to pay LE TECHNOLOGY/LE
16
            HOLDINGS for rent. Chaoying Deng, the Chief Executive Officer of both companies,
17
            agreed to this arrangement. This figure was determined by analyzing the amount of the
18
19          Subject Property that Faraday occupied. On this point, the vast majority of the employees

20          of the Subject Property from July 2017 until the Defendants vacated the Subject Property
21
            in November 2017 were Faraday employees. During this time period, the vast majority of
22
            the Subject Property was vacant.
23
24       33. This sublease agreement was memorialized and evidenced in invoices submitted by Le

25          Technology/Le Holdings in September and October 2017 that demanded payment of
26          $110,000 for both of these months.
27
28




                                                    - 10 -
     Case 2:19-bk-24804-VZ        Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                  Desc
                                       Exhibit 5 Page 12 of 78



         34. Despite this agreement, FARADAY never paid a penny in rent to the other Defendants in
 1
 2          this case, nor have they paid a penny in rent to the Plaintiffs.

 3       35. Putting aside the oral and written agreements entered into between the Defendants,
 4
            FARADAY was obligated to pay rent to the other Defendants as a tenant at will. Indeed,
 5
            “[o]ne may become a tenant at will or a periodic tenant under an invalid lease, or without
 6
 7          any lease at all, by occupancy with consent. Such tenancies carry with them the incidental

 8          obligation of rent, and the liability therefore arises not from contract but from the
 9          relationship of landlord and tenant. The tenant is liable by operation of law. Where there
10
            is a lease the liability of the tenant arising by operation of law is not superseded by the
11
            contractual obligation. Both liabilities exist simultaneously.” Ellingson v. Walsh (1940)
12
13          15 Cal.2d 673, 675.

14       36. Chaoying Deng testified under oath in this case that, while she was identified as the CEO
15          of Le Technology, this was done against her will and that she was merely a “paper CEO.”
16
         37. Plaintiff never informed any of the Defendants herein that they consented to FARADAY
17
            being a subtenant or occupying the property in any fashion.
18
19       38. On information and believe, Plaintiff also alleges that Defendants breached paragraph

20          14.8.1, as it requires that a “transfer [be] made for a good faith operating purpose and not
21
            in order to evade the requirements of this Section 14.” Section 14, paragraph 14.2. states
22
            that a landlord cannot withhold consent for a proposed transfer unless “[t]he proposed
23
24          transferee has a character or reputation or is engaged in a business that is not reasonable

25          consistent with the quality of the Building or the Project” (Exh. 1, pg. 20 ¶ 14.2.2) among
26          other reasons. In these recent times the character and reputation of the three Defendants
27
            has been abysmal, as noted above, and Plaintiff would never have consented to any
28




                                                     - 11 -
     Case 2:19-bk-24804-VZ        Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                  Desc
                                       Exhibit 5 Page 13 of 78



            affiliates of LE TECHNOLOGY or LE HOLDINGS, including LeEco or
 1
 2          FARADAY&FUTURE, to take possession of the property as the direct result of their

 3          international attempts to avoid their obligations as reported by numerous international
 4
            news organizations.
 5
         39. Additionally, the Lease provides that “Any sublease, license, concession or other
 6
 7          occupancy agreement entered into by Tenant shall be subordinate and subject to the

 8          provisions of this Lease, and if this Lease is terminated during the term of any such
 9          agreement, Landlord shall have the right to: (i) treat such agreement as cancelled and
10
            repossess the Contemplated Transfer Space by any lawful means, or (ii) require that the
11
            transferee atom to and recognize Landlord as its landlord (or licensor, as applicable)
12
13          under such agreement. If Tenant is in Default, the Landlord is irrevocably authorized, as

14          Tenant's agent and attorney-in-fact, to direct any transferee under any sublease, license or
15          other occupancy agreement to make all payments under such agreement directly to
16
            Landlord (which Landlord shall apply towards Tenant's obligations hereunder) until such
17
            Default is cured. Such transferee shall rely upon any representation by Landlord that
18
19          Tenant is in Default, without any need for confirmation thereof by Tenant.” (Exh. 1, pg.

20          22 ¶ 14.7.) Defendants LE TECHNOLOGY failed to pay rent beginning with September
21
            1, 2017, Plaintiff is thus entitled to the consideration that FARADAY&FUTURE owes to
22
            LE TECHONOLOGY and LE HOLDINGS to cure their default, which amounted to
23
24          $110,000 per month.

25       40. Consequently, FARADAY&FUTURE is jointly and severally liable for the unpaid rent,
26          as well as the material breach of the provision restricting transfer of any interest in the
27
            subject property, with the other defendants.
28




                                                     - 12 -
     Case 2:19-bk-24804-VZ       Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                 Desc
                                      Exhibit 5 Page 14 of 78



         41. Paragraph 15.2 of the Lease details that upon expiration or early termination of the Lease,
 1
 2          the Tenant, without expense to the Landlord shall remove from the Premises all debris

 3          and rubbish, all furniture, equipment, trade fixtures and other articles of personal property
 4
            owned or placed by Tenant and repair all damage to the premises and building resulting
 5
            from such removal. (Exh. 1, pg. 22-23 ¶ 15.2.) Upon the Defendants leaving the property,
 6
 7          the Plaintiffs re-entered the property on December 4, 2017 and noticed about 80 ceiling

 8          tiles were gone, and large amounts of trash and the company name signs were left behind.
 9          The Defendants also took 12 Electric Vehicle Charging Systems from the parking lot.
10
            Defendants thus failed to surrender the property in the as per the required terms of the
11
            Lease and breached the contract.
12
13       42. Upon a default, the Landlord may terminate the Lease, and the Landlord may recover

14          from the Tenant:
15              a. The worth at the time of award of the unpaid Rent which had been earned
16                 at time of such termination; plus
                b. The worth at the time of award of the amount by which the unpaid Rent
17                 which would have been earned after termination until the time of award
                   exceeds the amount of such rental loss that Tenant proves could have been
18
                   reasonably avoided; plus
19              c. The worth at the time of award of the amount by which the unpaid Rent
                   for the balance of the Term after the time of award exceeds the amount of
20                 such Rent loss that Tenant proves could be reasonably avoided; plus
                d. Any other amount necessary to compensate Landlord for all the detriment
21
                   proximately caused by Tenant's failure to perform its obligations
22                 hereunder or which in the ordinary course of things would be likely to
                   result therefrom, Including brokerage commissions, advertising expenses,
23                 expenses of remodeling any portion o the Premises for a new tenant
24                 (whether for the same or a different use), and any special concessions
                   made to obtain a new tenant; plus
25              e. At Landlord's option, such other amounts in addition to or in lieu of the
                   foregoing as maybe permitted from time to time by Law.
26
27          (Exh. 1, pg. 25-26 ¶ 19.2.1) Despite hiring and consulting with numerous premier

28          real estate brokers, Plaintiffs have been unable to re-let the premises to date. As




                                                    - 13 -
     Case 2:19-bk-24804-VZ       Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                   Desc
                                      Exhibit 5 Page 15 of 78



            a result of Paragraph 19.2.1 above, Plaintiff alleges that Defendants are liable for
 1
 2          unpaid rent since their breach and until a new tenant is found, as well as brokerage

 3          costs and any renovations done to the building for the new tenant, the exact
 4
            determinations of these damages will be determined at trial.
 5
         43. As mentioned above, Defendants LE HOLDINGS and LE TECHNOLOGY failed to pay
 6
 7          rent beginning on September 1, 2017. The Defendants only began to fall into default on

 8          their rent after FARADAY began occupying the vast majority of the subject property,
 9          and failed to contribute a single penny in rent. As such, FARADAY’S occupancy of the
10
            property, and failure to contribute to rent, played a substantial part in the default on the
11
            lease by the other Defendants.
12
13       44. Shortly prior to their default on the lease, in August 2017, Qing Ye, on behalf of LE

14          HOLDINGS and LE TECHNOLOGY, wrote the Chief Executive Officer of the Plaintiff,
15          Peter Luo, an e-mail in which he threatened to file bankruptcy unless the Plaintiff would
16
            agree to accept two months of rent in full satisfaction of their rental obligations, which
17
            extended another nine years. Mr. Ye did not mention Faraday or their occupancy of the
18
19          property in this e-mail.

20       45. In this e-mail, Mr. Ye stated that Le Technology, the domestic subsidiary of LE
21
            HOLDINGS, had only $2 - $2.5 million in cash, but had $7 million in debt. Thus, by
22
            Mr. Ye’s own admissions, Le Technology was heavily undercapitalized. In the e-mail,
23
24          Mr. Ye stated that they would file for bankruptcy unless the Plaintiff agreed to accept the

25          two additional months in rent mentioned above, plus the forfeiture of their security
26          deposit (which effectively was approximately another month in rent).
27
         46. On October 3, 2017 Plaintiff personally served a Notice to Pay Rent or Quit on the
28




                                                     - 14 -
     Case 2:19-bk-24804-VZ        Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                   Desc
                                       Exhibit 5 Page 16 of 78



            Defendants at the Subject Property. A copy of the Notice to Pay Rent or Quit was also
 1
 2          sent via Federal Express courier for overnight delivery and overnight mail to the

 3          Defendant’s at the Subject Property, and arrived on October 4, 2017. The Notice
 4
            included an election of forfeiture of the lease.
 5
         47. After receiving no response to the Three Day Notice, Plaintiff filed a Complaint for an
 6
 7          Unlawful Detainer on October 12, 2017 and commenced this instant action. (See

 8          Complaint, filed October 12, 2017) Defendant, LE TECHNOLOGY filed a Demurrer
 9          to Plaintiff’s Complaint for Unlawful Detainer on October 23, 2017. Plaintiff
10
            subsequently filed a First Amended Complaint for Unlawful Detainer on October 27,
11
            2017.
12
13       48. On November 30, 2017 Defendant LE TECHNOLOGY mailed a letter to Plaintiff’s

14          counsel stating they, along with LE HOLDINGS, had vacated the Subject Property. The
15          letter also contained a key to the Subject Property.
16
         49. On December 11, 2017, Plaintiff and Defendant LE TECHNOLOGY filed a joint
17
            stipulation to vacate the trial date on the hearing on the demurrer and to convert the case
18
19          to an ordinary civil action pursuant to Civ. Code § 1952.3(a).

20       50. Plaintiff hereby elects to terminate the Lease and the defendants’ right to possession
21
            thereunder pursuant to the lease and Civil Code section 1951.2.
22
         51. Despite Plaintiff’s best diligent efforts, the Plaintiff has been unable to release the
23
24          Premises to date.

25       52. Accordingly, the Plaintiff has been harmed by all Defendants material breach of the
26          lease by failing to pay rent, in accordance with the lease.
27
                                        FIRST CAUSE OF ACTION
28




                                                      - 15 -
     Case 2:19-bk-24804-VZ        Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                     Desc
                                       Exhibit 5 Page 17 of 78



                                        BREACH OF CONTRACT
 1
 2                                        (Against All Defendants)

 3       53. Plaintiff re-alleges and incorporates by reference the allegations in all paragraphs above
 4
            as though fully set forth herein.
 5
         54. Plaintiff is informed and believes, and based thereon alleges, that at all relevant times
 6
 7          there existed a unity of interest and ownership between LE HOLDINGS, LE

 8          TECHNOLOGY, FARADAY FUTURE in that JIA YUE-TING owns a substantial
 9          portion of all three companies, founded all three companies, and runs all thee companies.
10
            Plaintiff is further informed and believes, and based thereon, alleges that adherence to the
11
            fiction of the separate existence of LE TECHNOLOGY, LE HOLDINGS and
12
13          FARADAY FUTURE would permit an abuse of the corporate privilege and promote

14          injustice by protecting FARADAY from liability for the wrongful acts committed by
15          them through or under the names of either or both of LE HOLDINGS and/or LE
16
            TECHNOLOGY.
17
         55. On or about March 15, 2016 Defendants, LE TECHNOLOGY and LE HOLDINGS,
18
19          entered into a Lease with Plaintiff’s predecessor-in-interest, BSREP RIO ROBLES, LLC.

20          to rent the commercial office building commonly known as 3553 North First Street, San
21
            Jose, California, 95134 from March 15, 2016 until February 28, 2026.
22
         56. The lease is a valid, enforceable, written contract.
23
24       57. According to page two of the Lease, the monthly rent would increase every 12 months.

25          For the months of March 2017 – February 2018 Defendants were to pay Plaintiffs
26          $199,856.40 for each month as rent, approximately $6,661.88 per day. For the months
27
            of March 2018 to present, Defendants were to pay $1,647,092.40. (Monthly installment
28




                                                      - 16 -
     Case 2:19-bk-24804-VZ          Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                  Desc
                                         Exhibit 5 Page 18 of 78



            2018 rate $205,886.55 x 8 months) = [$1,647,092.40]
 1
 2       58. In July 2017, many FARADAY employees moved into the Subject Property. From

 3          that point on, the vast majority of employees at the Subject Property worked for
 4
            FARADAY, and not the other two Defendants.
 5
         59. In September 2017, Defendant LE TECHNOLOGY stopped paying rent and have made
 6
 7          no payments to Plaintiff since September, 2017. As of today, Defendants owe nearly $3

 8          million in Base rent.
 9       60. Thus, Defendants have breached their contractual duty under the lease by failing to pay
10
            rent for over a year.
11
         61. In addition, the Defendants breached the lease by failing to timely notify the Plaintiff
12
13          and request permission before FARADAY&FUTURE occupied the subject premises, as

14          described above.
15       62. On this score, FARADAY&FUTURE was well aware of this prohibition on an
16
            unauthorized use of the property as they are partners and affiliates with Le Technology.
17
            Moreover, Chaoying Deng and Dongge Jiang, the signatories to the lease on behalf of Le
18
19          Technology and Le Holdings, respectively, both held high-level positions at FARADAY.

20          Moreover, Jia Yue-Ting founded all three companies and effectively ran all three
21
            companies.
22
         63. The unity of interest present between Le Technology and the inequitable result that
23
24          would follow by not having Faraday liable for Le Technology's decision to breach the

25          lease with impunity is evidenced by Qing Ye's statement that Le Technology is
26          undercapitalized and could not, and would not, pay the Plaintiff for its lease obligations.
27
            In addition, the fact that Faraday did not pay Le Technology a penny for its occupancy of
28




                                                     - 17 -
     Case 2:19-bk-24804-VZ        Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                    Desc
                                       Exhibit 5 Page 19 of 78



            the subject property, despite its sublease agreement, is telling, as it is equally telling that
 1
 2          both companies paid for each other's expenses willy-nilly and did not even invoice the

 3          other companies.
 4
         64. Indeed, the very nature of the sublease agreement does not pass the smell-
 5
            test. Chaoying Deng, who participated in the negotiations of the sublease agreement,
 6
 7          was the Chief Executive Officer of LE TECHNOLOGY and FARADAY, and Dongge

 8          Jiang worked for both companies at the time in a high-level position. In addition, Dongge
 9          Jiang signed the lease on behalf of LE HOLDINGS. Jia Yue-Ting was the majority
10
            shareholder of both companies, and the companies shared many other employees and
11
            intellectual property, and other high-level officers interacted with vendors and employees
12
13          of each.   Thus, effectively, Chaoying Deng and Jia Yue-Ting negotiated with

14          themselves in determining the terms of the sublease. The companies commingled funds
15          in such a way that KPMG, a highly respected accounting firm, refused to represent
16
            FARADAY.
17
         65. Despite the fact that Le Technology entered into a sublease with Faraday, Faraday never
18
19          paid Le Technology for rent. This was due to the fact that both companies frequently paid

20          each other’s expenses, and were effectively just treated as different arms of Mr. Jia Yue-
21
            Ting’s operations. Indeed, the companies almost never even submitted invoices to each
22
            other for goods and services that they procured for the other company, let alone make any
23
24          payments to each other for said goods or services.

25       66. On this point, Jia Yue-Ting decided to expense the amount of the monthly rent that
26          Faraday would pay Le Technology in Faraday’s expense account, even though Faraday
27
            never actually paid Le Technology. The amount that Mr. Yue-Ting decided to expense
28




                                                      - 18 -
     Case 2:19-bk-24804-VZ       Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                 Desc
                                      Exhibit 5 Page 20 of 78



            on Faraday’s books a six-figure amount on a monthly basis. On information and belief,
 1
 2          this was done as a ruse to try to make it appear that the two companies were distinct in

 3          some way.
 4
         67. Further examples of the lengths that Le Technology went to attempt to draw a distinction
 5
            between them is correspondence exchanged between the two companies where
 6
 7          representatives of both company drew up another artificial contract for Faraday to

 8          perform accounting services for far below fair market value. In said correspondence, the
 9          representatives state that the reason they are drawing up the contract is to attempt to give
10
            the appearance of the companies being separate companies. Despite this contract, no
11
            money was ever exchanged between the two companies, despite the fact that Faraday was
12
13          providing accounting services for them.

14       68. According to the companies’ correspondence, the Faraday employee would perform the
15          following broad services (among others) for Le: “Customers billing,” “booking keeping
16
            [sic],” “analysis and any other administrative work for Finance department.” The
17
            Statement of Work emphasizes in greater detail the intertwined nature of the work, which
18
19          included reviewing “all invoices and check requests for approval,” “[working] closely

20          with all business department to ensure proper processing of invoices and approval.” In
21
            addition, Dan Gallagher, Legal Director at LeEco, describes the contract as “a very
22
            generic draft” that might be used in the future “to cover this and other potential services
23
24          between the companies”, notwithstanding that not a penny was being exchanged between

25          the two companies for said services. That a standing preexisting arrangement existed,
26          allowing Le and Faraday to exchange services while preserving the illusion of separation,
27
            highlights further the established and deliberate nature of the scheme.
28




                                                    - 19 -
     Case 2:19-bk-24804-VZ       Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                 Desc
                                      Exhibit 5 Page 21 of 78



         69. Chaoying Deng and Jia Yue-Ting, two of the top executives at both Faraday and Le
 1
 2          Technology, made this decision to not have Faraday pay Le Technology for their rent for

 3          occupying the subject property, despite the sublease mentioned above.
 4
         70. On this point, the vast majority of employees at the subject property were Faraday
 5
            employees, not Le Technology employees. Thus, on information and belief, the Plaintiff
 6
 7          alleges that Le Technology signed the lease, rather than Faraday, in order to avoid

 8          liability due to their knowledge that they were undercapitalized in order to prevent having
 9          to pay their lease obligations.
10
         71. Indeed, there were Faraday employees working at the Subject Property prior to July
11
            2017, but it was not until the summer of 2017 that they entered into the sublease
12
13          agreement described herein.

14       72. Despite the fact that Faraday was paying for research and development and many other
15          expenses for Le Technology and vice-versa, very few invoices were exchanged between
16
            the two companies, as described earlier.
17
         73. On this point, all three corporations were essentially used by Mr. Yue-Ting for his efforts
18
19          to build an electric car and to further his technology business. This is demonstrated by the

20          fact that Faraday employees were pulled away from their regular duties to help Le
21
            Technology develop the LeSee, a different electric car, and were not paid for doing so.
22
            Moreover, Le Technology and Faraday Future shared intellectual property and Faraday
23
24          even helped patent designs with a Le Technology/LeEco logo.

25       74. In addition, Ms. Deng stated that Le Technology paid “FF SV current office utilities +
26          management for a while before we took over”, which further evidences that Faraday, not
27
28




                                                    - 20 -
     Case 2:19-bk-24804-VZ      Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                 Desc
                                     Exhibit 5 Page 22 of 78



            Le Technology, was essentially managing the affairs between the two companies in
 1
 2          relation to their Bay Area commercial property.

 3       75. In addition, Faraday and Le Technology and the other LeEco subsidiaries controlled and
 4
            owned by Jia Yue-Ting had a similar arrangement with Faraday. Indeed, a commercial
 5
            property in Hanford, California also contained a substantial number of employees for
 6
 7          both companies with Le Technology not paying a single penny in rent for occupying the

 8          premises, but with Le Mall (another LE TECHNOLOGY/LeEco affiliate) subleasing an
 9          entire floor of said building. In addition, Faraday Future paid for Le Mall’s employees
10
            lunches and were not reimbursed for said lunches.
11
         76. Moreover, a substantial number of people worked for both Le Technology and Faraday
12
13          Future besides Dongge Jiang, Chaoying Deng and Jia Yue-Ting, including Vince

14          Nguyen, Joylyn Belli, and Shaojie Chu, among other employees. On this point, Dongge
15          Jiang and Chaoying Deng were both corporate officers of Le Technology, and Jia Yue-
16
            Ting ran all three companies.
17
         77. Faraday’s Senior Accounting Manager, Michael Do, has testified that Chaoying Deng
18
19          “lacked the experience to run the accounting for a company” the size of Faraday. Mr. Do

20          also testified that Faraday was run as an affiliate of Le Technology/LeEco, with Ms.
21
            Deng wielding power at the various companies.
22
         78. Ms. Deng would bring in requests for money to Mr. Yue-Ting, and deposits from Mr.
23
24          Yue-Ting and his companies would be “used to pay suppliers and the company payroll”

25          at Faraday. Some of this money would also go to Le Technology and other subsidiaries.
26       79. In addition, Ms. Deng and Mr. Yue-Ting borrowed money against their personal
27
            residences to raise money for Faraday.
28




                                                     - 21 -
     Case 2:19-bk-24804-VZ       Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                  Desc
                                      Exhibit 5 Page 23 of 78



         80. Faraday’s Chief Financial Officer, Stefan Krause, also operated to sever relationships that
 1
 2          Le Technology/LeEco had with other individuals, due to his desire to untangle the

 3          company’s finances. However, Mr. Yue-Ting refused to even explore the option of
 4
            Chapter 11 bankruptcy, and instead decided to pursue a strategy of trying to avoid
 5
            contractual obligations that Le Technology and its affiliates, such as FARADAY, owed
 6
 7          to creditors.

 8       81. On this point, Mr. Yue-Ting’s refusal to file a Chapter 11 bankruptcy petition in order to
 9          reorganize and pay his creditors caused his Chief Financial Officer, Stefan Krause, to
10
            leave Faraday in protest.
11
         82. As evidenced by the current complaint, FARADAY shared the same office space with Le
12
13          Technology during this time-period and continues to share office space with Le

14          Technology in Santa Clara. In addition, Jia Yue-Ting heavily borrowed, and lent, from
15          LE HOLDINGS, LE TECHNOLOGY, and their various subsidiaries and provided no
16
            interest loans in which he served as both a borrower and a lender.   Following the
17
            creation of these loans, Jia Yue-Ting breached said loans and apologized in a public
18
19          statement regarding said breach. In addition, Jia Yue-Ting and Faraday personally held

20          themselves out as responsible and, in fact, paid many debts of Le Technology and Le
21
            Holdings. Indeed, Faraday's Chief Financial Officer, Stefan Krause, personally
22
            investigated certain accounts that Le Technology was responsible for.
23
24       83. As a result of the many examples of the unities of interest described herein and the fact

25          that Le Technology and Le Holdings are inadequately capitalized, FARADAY is liable as
26          an alter ego of LE TECHNOLOGY and LE HOLDINGS for these companies’ breach of
27
            the contract entered into with the Plaintiff.
28




                                                     - 22 -
     Case 2:19-bk-24804-VZ        Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                     Desc
                                       Exhibit 5 Page 24 of 78



         84. Indeed, as stated earlier, Chaoying Deng signed the lease on behalf of LE
 1
 2          TECHNOLOGY. Ms. Deng was listed as the Chief Executive Officer of both LE

 3          TECHNOLOGY and FARADAY during the time that FARADAY occupied the subject
 4
            property.
 5
         85. Consequently, FARADAY’s subsequent decision to enter into a sublease agreement with
 6
 7          LE TECHNOLOGY, which permitted FARADAY to occupy the property and was in

 8          direct violation of the lease, is yet another factor that renders FARADAY liable for LE
 9          TECHNOLOGY’S breach of the lease, and indicates that it would be inequitable unless
10
            FARADAY is held liable for LE TECHNOLOGY’S breach of the contract. This is
11
            particularly the case considering that LE TECHNOLOGY permitted FARADAY to
12
13          occupy the property for at least five months without paying a penny of rent.

14       86. For her part, Ms. Deng testified that she understood that the lease at issue in this case
15          that was entered into between the Plaintiff and the other Defendants required Faraday to
16
            make payments to the Plaintiff, in the event that the other Defendants defaulted on the
17
            lease, but that no payments were made from Faraday to the Plaintiff any way.
18
19       87. Mr. Yue-Ting reportedly has a net worth of over $3.8 billion, which makes these

20          Defendants’ decision to breach this lease with impunity particularly egregious.
21
         88. Indeed, there have been recent protests outside of Mr. Yue-Ting’s offices in China from
22
            other creditors furious about his refusal to repay their debts.
23
24       89. Many international news organizations, including Reuters and Fortune, have reported

25          recently on these Defendants’ financial woes.
26       90. The Plaintiff has fully performed under the contract and has satisfied all conditions
27
            precedent thereunder by providing LE TECHNOLOGY and LE HOLDINGS with the
28




                                                     - 23 -
     Case 2:19-bk-24804-VZ       Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                   Desc
                                      Exhibit 5 Page 25 of 78



            subject premises in good condition.
 1
 2       91. WHEREFORE, Plaintiff prays for judgment as set forth below.

 3                                   SECOND CAUSE OF ACTION
 4
       BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
 5
                                         (Against All Defendants)
 6
 7       92. Plaintiff re-alleges and incorporates by reference the allegations in all paragraphs above

 8          as though fully set forth herein.
 9       93. The Plaintiff and Defendants LE HOLDINGS and LE TECHNOLOGY are in contract
10
            for the lease of the Subject Property from March 2016 – February 2026. Every contract
11
            imposes the duty of good faith and fair dealing upon the parties in performance and
12
13          enforcement of the contract.

14       94. Defendants have acted in bad faith by not paying rent and making several
15          misrepresentations to Plaintiff about their plan of action. Defendants have wrongfully and
16
            intentionally breached the duty of good faith by failing to perform under the contract and
17
            continuing to occupy the Subject Property for four months
18
19       95. In addition, Defendants LE TECHNOLOGY and LE HOLDINGS acted in bad faith by

20          entering into a contract that specifically required any subtenant of theirs to pay the rent to
21
            the Plaintiff in the event of their default on the lease. However, these Defendants entered
22
            into a sublease agreement that, despite calling for rent payments of $110,000 per month,
23
24          these Defendants knew would never be paid, due to all three Defendants pattern and

25          practice of not paying each other for various, goods, services, and property that the other
26          Defendant uses.
27
28




                                                     - 24 -
     Case 2:19-bk-24804-VZ        Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                    Desc
                                       Exhibit 5 Page 26 of 78



         96. Making this matter even more egregious is the fact that Chaoying Deng and Dongge
 1
 2          Jiang were central figures at both Le Technology and Faraday Future, as Ms. Deng was

 3          the CEO of both companies and Dongge Jiang was an individual that is considered one of
 4
            the leaders of Faraday. Mr. Jiang also signed the lease on behalf of Le Holdings.
 5
         97. This act of bad faith was particularly problematic and acted in bad faith of their
 6
 7          contractual obligations, which required them to seek approval from the Plaintiff and

 8          provide assurance of any subtenant’s net worth prior to a sublease or other occupancy
 9          agreement being entered into.
10
         98. Faraday IS FURTHER LIABLE for breaching the implied covenant of good faith and
11
            fair dealing by lying to the Plaintiff and lying to the Plaintiff and the Plaintiff's lender,
12
13          Industrial and Commercial Bank of China (USA) National Association, about their

14          occupation of the property. Indeed, on July 14, 2017, Ms. Deng signed a Subordination,
15          Non-Disturbance and Attornment Agreement that explicitly stated that “Tenant has not
16
            assigned, mortgaged, sublet, encumbered, or otherwise transferred any or all of its
17
            interest under the Lease and, during the term of the Loan, agrees to not… sublet any or
18
19          all of its interest… without the prior written consent of Lender.” Thus, through this

20          written document that was notarized, Ms. Deng, on behalf of LE TECHNOLOGY and on
21
            behalf of FARADAY FUTURE (since was their CEO at the time) falsely represented that
22
            LE TECHNOLOGY had not sublet the Subject Property when, in fact, they already had.
23
24          Faraday had begun occupying the Subject Property several days prior to that, pursuant to

25          the sublease agreement discussed earlier.
26       99. Defendants’ breach of the covenant of good faith and fair dealing has proximately and
27
            directly caused damages to Plaintiff.
28




                                                      - 25 -
     Case 2:19-bk-24804-VZ       Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                  Desc
                                      Exhibit 5 Page 27 of 78



         100.        In addition, for all of the reasons given above in this Complaint, Defendant
 1
 2          Faraday Future is liable for this claim as an alter ego of LE TECHNOLOGY and LE

 3          HOLDINGS.
 4
         101.      WHEREFORE, Plaintiff prays for judgment as set forth below.
 5
                                      THIRD CAUSE OF ACTION
 6
 7              INTENTIONAL INTERFERENCE WITH CONTRACT RELATIONS

 8                                  (Against Faraday & Future Inc.)
 9       102.      In the alternative, the Plaintiff seeks to recover damages against FARADAY if
10
            there is no contract that can be enforced, alter ego or otherwise, against FARADAY.
11
         103.      Defendants LE TECHNOLOGY and LE HOLDINGS, without permission,
12
13          invited FARADAY&FUTURE to occupy the subject premises, despite the fact that they

14          did not have permission from the Plaintiff.
15       104.      Indeed, the founder and head of Le Technology, Mr. Yue-Ting, was also the
16
            founder and head of FARADAY. FARADAY&FUTURE has been facing financial
17
            struggles of their own and did not contribute to any rent as an unauthorized occupant. As
18
19          a result, LE TECHNOLOGY did not receive any funds from FARADAY, which affected

20          their ability to meet their own rental obligations under the lease.
21
         105.      As a result, Plaintiff alleges that FARADAY&FUTURE’S conduct intentionally
22
            interfered with the rental contract between LE TECHNOLOGY and HAN’S SAN JOSE
23
24          HOPITALITY and made performance by LE TECHNOLOGY more difficult or more

25          expensive
26       106.      On this score, FARADAY&FUTURE was well aware of this prohibition on an
27
            unauthorized use of the property as they are, in their own employees words, a “sister”
28




                                                     - 26 -
     Case 2:19-bk-24804-VZ       Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                 Desc
                                      Exhibit 5 Page 28 of 78



            company of LE TECHNOLOGY, and Jia Yue-Ting recently became the Chief Executive
 1
 2          Officer of FARADAY&FUTURE.

 3       107.      Mr. Yue-Ting reportedly has a net worth of over $3.8 billion, which makes these
 4
            Defendants decision to breach this lease with impunity particularly egregious.
 5
         108.      In addition, Jia Yue-Ting has heavily borrowed from, and then lent, money to Le
 6
 7          Holdings and Le Technology with no-interest loans.

 8       109.      Faraday's intentional decision to interfere with the contract between the Plaintiff
 9          and the other Defendants was particularly egregious as Faraday, through its Chief
10
            Executive Officer Chaoying Deng, lied to the Plaintiff and the Plaintiff's lender,
11
            Industrial and Commercial Bank of China (USA) National Association, about their
12
13          occupation of the property. Indeed, on July 14, 2017, Ms. Deng signed a Subordination,

14          Non-Disturbance and Attornment Agreement that explicitly stated that “Tenant has not
15          assigned, mortgaged, sublet, encumbered, or otherwise transferred any or all of its
16
            interest under the Lease and, during the term of the Loan, agrees to not… sublet any or
17
            all of its interest… without the prior written consent of Lender.” Thus, through this
18
19          written document that was notarized, Ms. Deng, on behalf of LE TECHNOLOGY and on

20          behalf of FARADAY FUTURE (since was their CEO at the time) falsely represented that
21
            LE TECHNOLOGY had not sublet the Subject Property when, in fact, they already had.
22
            Faraday had began occupying the Subject Property several days prior to that, pursuant to
23
24          the sublease agreement discussed earlier.

25       110.      Moreover, notwithstanding the fact that Faraday’s Chief Executive Officer
26          Chaoying Deng and other leader Dongge Jiang were well aware of the lease restrictions
27
            prohibiting their taking possession of the property as a subtenant or other occupant,
28




                                                    - 27 -
     Case 2:19-bk-24804-VZ       Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                   Desc
                                      Exhibit 5 Page 29 of 78



            Faraday decided to interfere with the contract by assisting Le Technology and Le
 1
 2          Holdings break the contract by permitting them to sublet the property at a rent of

 3          $110,000, with the tacit understanding that they would not pay a penny for said
 4
            occupancy, due to the fact that the companies frequently procure goods, services,
 5
            property, and guarantee loans for the other behalf, without ever paying each other for
 6
 7          same. This is all done because all three companies are essentially just arms of Jia Yue-

 8          Ting’s personal business operations. As described earlier, the lease required LE
 9          TECHNOLOGY to request permission from the Plaintiff before subletting the property,
10
            or permitting another person to occupy said property, and provided specific requirements
11
            of documentation demonstrating the subtenant or other occupant’s financial health and
12
13          net worth.

14       111.      Considering that the vast majority of the subject property was vacant at the time
15          that the sublease was entered into, FARADAY’S intentional interference with the
16
            Plaintiff’s contract with LE TECHNOLOGY and LE HOLDINGS substantially harmed
17
            the Plaintiff. If LE TECHNOLOGY had sublet the subject property to another tenant that
18
19          had the requisite net worth and had the financial strength that the lease required, the

20          Plaintiff could have, at a bare minimum, been paid that subtenant’s rent when LE
21
            TECHNOLOGY fell into default on the lease, as the lease specifically requires. Indeed,
22
            because the vast majority of the subject property was vacant, a suitable subtenant could
23
24          have paid the vast majority of the rent. Consequently, a suitable subtenant, rather than

25          another shell corporation of Jia Yue-Ting that never had any intention of paying rent,
26          may have prevented the lease from ever falling to default in the first instance.
27
28




                                                    - 28 -
     Case 2:19-bk-24804-VZ       Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                   Desc
                                      Exhibit 5 Page 30 of 78



         112.      Indeed, the unauthorized sublease that LE TECHNOLOGY and LE HOLDINGS
 1
 2          entered into with FARADAY required FARADAY to pay $110,000 per month in rent.

 3          If an adequate subtenant had been procured, rather than FARADAY, the Plaintiff would
 4
            have received $1.5 million in rent to present date, notwithstanding LE TECHNOLOGY’S
 5
            default on the lease with the Plaintiff.
 6
 7       113.      Indeed, LeEco, Le Technology and all of its affiliates, including Faraday, were

 8          well-aware of the vast amount of negative publicity surrounding them during this time-
 9          period. Their awareness is evidenced by Le Technology's Director of Real Estate, Dan
10
            McGill, stating in an e-mail that only one construction company would bid on a project
11
            for them because all other companies were afraid that they would not be paid, like
12
13          countless other vendors. On information and belief, due to the extreme amount of

14          negative publicity and the dismal state of their financial affairs, FARADAY deliberately
15          concealed their occupancy of the Subject Property, and their sublease agreement, from
16
            the Plaintiff, as they knew that Plaintiff never would have consented to their occupying
17
            the subject property. Rather, Plaintiff would have wanted a subtenant, or other occupant,
18
19          that would actually pay rent to LE TECHNOLOGY and LE HOLDINGS, which would

20          have provided a much higher probability that Plaintiff would have been paid their rent
21
            from the other Defendants.
22
         114.      As such, FARADAY’S unauthorized use of the property was a substantial factor
23
24          in causing Plaintiff’s harm.

25       115.      FARADAY’S conduct, as described herein, is malicious, fraudulent, and was
26          done with reckless disregard of the Plaintiff’s rights. As such, the Plaintiff is entitled to
27
            punitive damages against FARADAY.
28




                                                       - 29 -
     Case 2:19-bk-24804-VZ        Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                 Desc
                                       Exhibit 5 Page 31 of 78



         116.        WHEREFORE, Plaintiff prays for judgment as set forth below.
 1
 2                                                PRAYER

 3    WHEREFORE, Plaintiff prays judgement jointly and severally against the defendants, and each
 4
      of them, as follows:
 5
         1. Unpaid rent since September 1, 2017 with 12% interest;
 6
 7       2. For future unpaid pursuant to Civil Code section 1951.2 according to proof;

 8       3. All unpaid Expenses and Taxes as provided for in the Lease;
 9       4. Costs incurred by Landlord in securing a new tenant;
10
         5. General damages according to proof;
11
         6. Special damages according to proof;
12
13       7. Expectation damages according to proof

14       8. For punitive damages;
15       9. For interest as provided by law;
16
         10. For costs of suit incurred herein, including attorney’s fees;
17
         11. For such other and further relief as the Court may deem just and proper.
18
19
20    Dated: October 22, 2018
                                                                    The Goodell Law Firm
21
22
23                                                            By:
                                                                    Nelson Goodell
24                                                                  Attorney for Plaintiff
25                                                                  Han’s San Jose Hospitality LLC

26
27
28




                                                     - 30 -
     Case 2:19-bk-24804-VZ   Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                                  Exhibit 5 Page 32 of 78



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                  EXHIBIT 1
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                            - 31 -
Case 2:19-bk-24804-VZ                     Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                                                    Desc
                                               Exhibit 5 Page 33 of 78




                                                     W
           TNsOﬁoeLoaseCLme'),datedasofﬂwdateseHorminSecﬁon1.1,ismadebyandbetwaen



                                                                                                             W
                                                                                                        and
                                                                     ('Lmﬂord'). on the one hand.
                                          linked liability oompmy
     BSREPRIO ROBLES LLC, a Dalawate                               (BEIJNG) 60., LTD.,  a company organized
                                     comoraﬁon, md LE HOLDlNGS
     LE TECHNOLOGY, INC.. a Caifomia                                                     hand. The iolbvving



                                                                  mg mm
                                                             the 'Temnt‘), on the other
                     km    of the Peopb’s  Republc of Shim (ooﬂecﬁvely,                                                                (Legal




                                                             w
     under tho                                                                               (Outine of Premtses);
                    m impound         hamin and made a pat
                                                           hereot
                                                                                                                       mug Was     (Rules and
     exhibits

     Won
                      mg
                                            (Wont Law);
                                                                                           v
                                                                              (Form of Continuation
                                                                                                          mmLetter);




     W
                      of Land):                                                            ais'ms):                    (Hazardous
                                                                            (Additional
     Regulwons);                   (Juﬁdd    Reference);

     Disclosure
                     W)2W(M0momﬁumofm):andmm(mm                                                            Agreement).




                ,




                    mom:
                                              mm
                                              Decemberdzms
     1.



      2.            Mm.
                    2.1      “Banding“:       3553 Norm          Fwsuw, San Jose, catiomia

                    2.2
                             “WT WMWW),MIWO§MBUMW
                                    Bummemeptformepmﬁonbasedmthebnm‘mmwmon
                                               Theenﬂm
                                                                                             fony—ﬁve(86.145)rentabiesquareieeiof
                                               eigMy-sixmomafdmeﬂmdmd
                                                                                                                               .

                                               spaoememﬂnemdbeaﬁonafwhichisseﬂomin

                             'Lmd':
                                               Thepaoeloflanduponwhichmmﬂldmsmmd,asmpamcm
                    2.3
                                               demrmodmuwbgdmmmhemasm.
                     2.4      'Projod‘:
                                               www.mmmdaﬂmmmwmmmw
                                               TheBundingandmeLandJogsmerManymdallmyparkingm.

                                               mmmmmmndormmemn.
                     Tum.




                              W
       3

                                                     m           of this   Lem    (lhe   'Tmn')   shall   commence on    the   Commmm
                              Tenn:            The
                     3.1
                                                DanaMendthxpWDmmrmyeaﬂbrdamonwmmuisLeasais
                                                mminamdaspmm‘dodhorain).

                                                  Date".
                     3.2




                     3.3      W             M‘:
                                                Maid!




                                                February
                                                           15.   2016




                                                                 ﬂ. 2023



                                                                            -1-

           4814mm
           HALWWQ?
Case 2:19-bk-24804-VZ                Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                               Desc
                                          Exhibit 5 Page 34 of 78




                                                                                                    Annualiud
                                                               Rut Per        Monthly Installment
                                              Monthly Base                                           Base Rout
                                                                                 of Bun Rent
                                               Romano 8mm Foot
                                                                   100'
                                            (rounded to tho neared
                                                    of a dollar)

                                                                                  $193,826.25       $2,325.91 5.00
                                                       $2.25
              March   15.    2016-
              Febmay 28, 2017
                                                                                  $199,856.40       $2,398,278.80
                                                       $2.32
               March   1,   2017 -
              February      m. 2018
                                                                                  $205,886.55       $2,470,638.60
                W120”-                                  $2.39

               FWRJMQ
                                                                                                    $2.543.W0.40
                mmm-                                    $2.46                      $21 1 £16.70

               Fabumaﬂom
                                                                                   $217,948.85       $2.61 5,362.20
                                                        $2.53
                Mad”. 2020—
               Febmary28. 2021
                                                                                   $224,m.45         $2,698,061 .40
                                                        $2.61
                 m1,2021-
                Febmﬂy28.2022
                                                                                                     $2,780,760.60
                                                         $2.69                     $231 .730.05
                 March   1,      2022-
                Febmﬂy ﬂ, 20%

                 m          19

                Febma‘y292024
                                 20a“                    $2.77
                                                                                    $238,621.65       $2,863,459.80




                                                                                    $245,513.25       82.945.159.00
                                                         $2.85
                 mt2024-
                Fablua'y28,2025
                                                                                    $253,266.30       $3,039,195.60
                                                         $2.94
                  March     1.    2025 —
                 Fobmay          28, 2026




           ‘Tonlnt's Share" of Building:
                                                100%


           "Tenant's Share' oi       i
                                     jeu        100%

                                                R&DUse. Asusedtmein.
                                                                             ‘Rwuw
           'Pu'mlw Uu":                                                       and devebpment
                                                means gonad ofﬁce and rematch


           ‘soeurity Deposit":
                                                 $253266M30 as       mom pamwlaiy deserted in     W1.
                                                 $193,826.25. as     mom pamculaﬂy assumed in     m}.
            WWW
            Pmpa’d Base      mm:
                                                 534.458.00.         mom pardodarlydmibod   mm.
                                                               .2-

       481W
       mw‘lm
Case 2:19-bk-24804-VZ                Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                               Desc
                                          Exhibit 5 Page 35 of 78




                                             AllpakhgspmasmmdatmGPmasoimeEﬂecﬁveDm.d
    9.           Parking:                    mmmmwdy-elght(268)araragmarspaoas,seven(7)aa
                                             mmmmm(0)mmcwbspm.swiactb
                                                                                   Mi).   induding   aqy applicable
                                             mpEcabb_l.aws (domed             in




     10.         Adams oﬂ'onant:




                                             LE   Homes (BEIJING) co., LTD.
                                                 Homm (3am) Co. Ltd.
                                             c/o Lash:
                                                      Ymnayum Row, cnaoymg oasm
                                                                                aJ 100025
                                             1mm 3mm.
                                             Am: cmef made: amoer


                                              3553
                                              San Jose. Cdiiomia 95134
                                              Aim:


                                              BSREPﬁoRobIesLLC
         11.      Addmoflmdtord:
                                              250 Vasey sued, 15" Floor
                                              NewYork, NY 10281-1023
                                              Ann: Mr.               Diamnd




                                               WMALOPGZ
                                               Gian   My CBRE.                CW: 8mm.
                                                               ("l'onuﬂ': Brohel’),   ropmam'm
                    Bmkuts):
                                               Tm
                                               Wm
           12.
                                                         and           Inc.

                                                               Lmdhd.


           13.      'l'aunt lmprovunanh'“.     Deﬁned    in   m3.
                                                               .3-

           4814mm
           WWW
Case 2:19-bk-24804-VZ          Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                        Desc
                                    Exhibit 5 Page 36 of 78




                                                               and   Rooftop. Lease
                                                                                      Agreement.   dam
                                     That   certain   Ground
    14.      ‘Vodzon Loan':




              1.1     W.

      mWaqeuﬂlmmmemmmsmdswmmumngmmwmmmem
      mmmmmbnby        bLuﬂordJeasmablyobiecttonuchndbemhﬁvuﬁmdays
      mmamﬂmwsbdomﬂenantsmnbedeamodtohavaexowhdmdmtumdnm
      W.                       mmmwmmmmmmmmmmsbnofﬂwmm
                       1.1.2
      mTenamtorttnaommnﬁonofmeTmntlmmvonMWukmminﬂnWorkLemrmtawedhamtoa
                    (TmmLmnssomasmsonaprmﬁcaueaﬁermeEﬂacﬁwm.mmdeuvew
                                                               lfLandiord
          scheddedhmmmm(3)mwdaysaﬁermeEﬁecﬁveDateCSchodulechIIvuyDuu').
          iswnblolodoiverposeamofmePremithumOnubemmeScmmdDaImDmemr
          daa.WMmmmbmﬂwﬂyuﬂmﬁﬂmmmmmmmdﬂsmm
          ummnmmm,mmmm.ﬂndeﬂvewmwmmdabmmmm
          dolvenWdﬂummeummofmeTemﬂmmmntwmbwhdaBM
          mmamnbeingﬁn'mmmlmm');provided.however.MifLmdbrdfansto
          mmmmmTMonmosmedmDeliveryomioranyreasononnrmaelayscausedbyTenmt(it
          baingtheirmtofmmmmmmmwmsmnbemendedomumaywmaawfw
          sthenaidatays).mmmmmminwmmmm(in.mh15.2016)
          MIImMMWMWdeMMMNWWWWWWWﬂB
                               m
               edaﬁermPrerrisesDeimDateJenamwdlhavammmmmma
          Pmowvarynah.
          TmmmwmmummeshmdmwﬂwnTemwmwmmpuiodoommncmmm
          mmmmmmmmmmmmmichbomuwaypriortoﬂmConmenoementDaesha
          WWbemfemdtoashe'ComﬂucﬂonPododf DuﬁmﬁreConstmﬁonPerdeemﬁshan
          mtbooblwdtopayBasaReMand/orTenmfsShareofDimctEmemes.butMpayioranymdduality

                                                      .4-

          Muwmw
          mmﬂm?
Case 2:19-bk-24804-VZ       Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40    Desc
                                 Exhibit 5 Page 37 of 78




                                                                             ﬂ
    smmsdeimdhmlbebmmmmmmwdmmmdmabMdmisLm.
    TmmmTMImWMpmbmmmmmewmwmm
    WmmwmmmmmmwwmmmeMsStmd
    mm.mmwmddmmwmmdmm;m.mwmmw
    Tmaoesnmmmmmmwmwmwmhmwdmmmwbdjw
                          Exceptaspedﬂwysenommmuaﬁfem
     mmmmmmmalayodasammm.
     ambWhWhMmﬁﬂmaﬁwWoMmmmm,mmymﬁm
     deMamhmemmmmmmdﬁnmmaﬂw
     WNWmmmmumwwwmmdwmmmqu
               WMWdNMMTMW
     meirwimbilityfowwoonductoﬂmifsmw.
     MMWmmmmmndﬁmwmmmummm.
         12



                    m
                   mm.smpanmaubsamaagunammemmgmmmemmaymu
     mmmmmmmwmwﬂmyomeruseandlormrposetorMsuchMS)mdesigned
     MW),wdme.mmmmme.mmmym
     paﬁomdmmdﬁamdeﬂomdmmbﬁmbymmmfasuchmmewdmmm
            emwdmmmwmakemmwmnamm
     mdmdmmmmmmmﬂmWWbﬂmmMm
     ‘Exudothulﬂ.
     mwmwpdmmmehmymdemm.ma
     2.      LEASETM.
                    m.meanmam.mb$mdedsoonememeedasmnwmided,shd
     axﬂmmmcmoamwmm,mpecﬁvdy,spedﬁwmm3dmambum
             2.1

             mmmmmm,ﬁwwwmoambmhrmymﬁBn(a)ms
      kdumaﬁon.
      Leasedwlmtbevoidorvoidablebyeiwm.M(bnmdbrdsmlnotbeﬁablewTwantforanylossor
                     WLmeeammmwmdoWeﬁecﬁwuponWm
      WWMWMTM
      dmamsulﬁgweﬂm.

             22     WM-
                   mm. mmmmmmmsetMWJmamshdmom
                    2.2.1
      (1)0pﬁon('EnuulonOpuon')mmmmTetmofwstﬂnlﬂalTomMmmpedhuwenﬁm
      Pm,mtapubddM(5)yws(9nhM(5)yeipabdbemm'Opﬁme’). t
                                                        henmtpropeny
      WMWWWJEMMQMEWNWmdMWSMWMM
      fullmmdoﬂactwmgmeowmwmmaummmmmmmmmmmmmmmmw
      MbemWhmmﬁmWWWmJbﬂmmmmbm
      renuhpayabhonﬂnmhamhsetfommmmmmeBmRMpaywbbyTenantdmuwowonTam
      “mmmmmhwmeondmomuis'asofmcommnoemmofmwﬁonhm,and
      wmmmdmﬂm.mwhmmoumﬂonbmpdnmm.mwumm
      mmmmmmmmmmmmmmmmwmmummmmnpmhmt
      mwmumammw.w(cﬂmshdlmmmmbmm
      demmmmmofﬂnomﬁm.



                                           .5-

          4814mm
          mmm
Case 2:19-bk-24804-VZ           Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40        Desc
                                     Exhibit 5 Page 38 of 78




    mu HMWinWmmmmmmdemomemslaﬂ
                  22.3      W.
    oormameupmﬂwaxpiraﬁonomelniﬂd'rm
                                            meBmRmMabiaUminmePremisesdmun
    OpﬁmTermshalibememmmdeRam(asdefmdbekm)mmerimvduedas
     dedmme,Whﬂwmmnermnmpmﬁe¢               Asusedrntainﬁxetenn




     Comm
     main:(aNnbngho‘ﬂnOpﬁonTummpaadbunmmofﬁmWisoanes;(b)m
     mmmmmmmmmmmuwmmmmommwmmwmwﬂm.
     mmmmmmmmmmmmmmpmsﬂmwmm
     (quashedmﬁmmbmmdmplm'nesdmmmLamas;(d)fmemtmovm
     mmmmmmmmmmmmmwewmmmmﬁemam
     mmmmmdmemmﬂudmgmpimmmpmﬂem):mmmm
     mmmmmmmmdmmamummuhmmaummmmm
     mofmm(mmm).mmdmmmmbmmmm
     (”mmmmmmnnybmmmvmmmbdbyormbehaﬁofTenarLa‘Tenam‘ssobmstmd
     em0.e..mwmdmemwmmmdmsm1.1 ottnTenantWorkLemn,deot(B)Tenanfs
      WmdwmmhmmmiWWmdeTmmmmﬁsm.Wd
      MmmmmwmmmeddTenmt‘ssoleoostandexpensamrbywayofs‘m
      Allowance.lbdmlninhmammﬁesmummmmofmmammmymmmmu
      m.ﬁmy,mmmmmmhmmmamempecﬁwmmmM).              No

      MMMbegNenbmmemmaWismismtmmMMpayaradastalabmkerage
      WhomnecﬁonwlmnnafsmmdnsﬁghtbmnﬂnTerm.ormefactmatlmdbrdsamorala
      mmmmmmmmmmm.m(ﬂmywbddmﬁmﬁ
           W. WW
      mgmmdbmmwwmnmwmmwbdwummmmmwmd

                            W.
                                                                .




      RatapayablebyTemndummeOpﬁonTummmmmmmmbﬂemnbmatw
      expiaﬁonoftheltiﬁdTenn.
                                               MMMpayaﬂebyTMformoPmmbesdmm
                    2.2.4
      WOpﬁonTeanshalbodobmnedasfom:
                 "Tammmdmdmhumiﬁond,meqummm
      mmmmmmmmmmmmwmmmdMWTmm(a)


      shdmwTMammwmmddﬁnWRabﬁdead'shm                                  Proposal“).   Min
      Wandaysmatmiptofmlud‘skiﬂWTmMmﬁfymmmm(1)MTm
      mmwmwwm.
      mphWW‘sIMPmma(2)MTmmnsmdeWRaabm
                       KTMdoesnotgiveLmdlordaMnoﬂaem
      mumswmmswmwbewmummwm
       mmmmwwstmgmhgoodmhmmbmmimmmm.
                            (b)
                                    ﬂTMMMbWRMWMWMhW.
                                                 "Lamond

                                               .5.

       481W
       WW7
Case 2:19-bk-24804-VZ             Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                         Desc
                                       Exhibit 5 Page 39 of 78




    Tenantateabbbagmvﬁﬂﬁtﬂmyﬁomaysbuowingmaeiwyoﬂemhmﬁwbwmdebcﬁng
    W(uﬂTMWWsWW.mmmmmeuﬁmannd
    mamwwmdmsmmmmMWMommmmbmm
              ﬁLammeMmmmwmmmmmmm
     WWMMUWWTM.
     smhaodaymgowhgpubd,mmwnm05)daysanermwaﬁmdmmgwaﬁngperiodme
        mmmmmmmmmmwmhenvebpesmmwmodfﬂmeﬂmmdm
     WM(MMmaMeﬂmnnwesqmmwmmbasb)(W,'W’s
       ‘




                    Lmdbld’smmmmaybemorbssmms
     Ww'tmt‘somnﬂon’).


                                     m
           ﬂmemdmesmmsisnotmmmmhmdmdivepememuoseswfmm.then
     MWMMMMWMWM.
     Iniﬁdeposd.                                       WJBdispmeeresowedbyaWaﬁonm

                emmmexchwofesﬁrnm.ﬁreparﬁesmwectas
     mWwinmmmammnmdemhbmm (c)


     Wminmmmmmammwmbbcmm‘ouwﬂcdmmm.                                                           Mupam'es
     annotagmeonaomiﬁadwa'sar,mminaseomdpanodofsevena)daw,aauhslulseiectaoudiﬁed
     Wadmmumaaysmmmmwmmwammdsebdmmm
     mmwmmmmmmﬂmmwmummm.
     awamwmmmmmwmjmmmwmwmm
                                                                                     Itonepanyshdlﬂto


     patyshallbemosobW.
            WhWKZﬂdaysdbrwmedﬁwamem.“
     WMWWWWWMWMWMWWWWWTM    (d)



     WWWDMMW. TheWMmﬂmequnaMofBW,Mﬁchsmu



                   22.5
      and may be oxemisea
      LEHOLDINGS(BEUING)90..
                             W.
      disputahymepaﬁesormededsionofﬂnaﬁm.mapp‘WeJenMshalpaybLaanrmmdshal
      paymTenmmeuntofmydolciencyorem.ammmaybe,mmBaseRemeald.

                             only   by.
                                    LTD., a   cam
                                                        Temwsngnwmmmmomismmu
                                          LETECHNOLOGY.1NC.. a oaruonia mmaadon
                                                            under the
                                                     organized        laws of. me
                                                                                      ('Lomhnolony'). and
                                                                                  People's Rennie oi China




                                                          .7-

       4814mm
       HMWM7
Case 2:19-bk-24804-VZ         Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40         Desc
                                   Exhibit 5 Page 40 of 78




    wmv)mmmmdmmﬂmmmﬁonbemwmmjm
    (wwwtymummummmmapmmdmwmysmmuamngm
     beingm'lndvldutlwww.unMawmmmomaﬂesmpﬁdmiENdﬂmm
                                                  any
     ﬂabbbrawudaﬂmomdm‘wmfmmmmmwﬂngwowmum(w
     smut“). Inmmdhpvewdmmﬁmmwmmwdmd'smmm
     GMLMMMmlMWEMMWEWMWOpﬁmMmmmM
     mmmmmmmmwmmlmmmmmwmmww
     EmmﬁmEmykndmedeﬁﬂaswmuMexmwmeam,mmmﬂymm
     lmwmmsmwdmmﬁmdmdmmmﬁmmmmnm
                                                                    OthertrmaPesmimd
     semﬂyﬁaﬂeuMerﬁisLmedmﬁutheOpﬁonTetMMmyemmW.
     Assumamasdgmemmmmaﬂmmyﬁgmmmmmmowmmdm.                                          In



     addiﬁon,ifTenarHslnWmmmnwmmmmmammmmﬁlﬂw
     WMMOMTMLmdbtdshdlhavemaddﬁmbaGOfIBommadmmmb
     m.mmn(btnnotmeobioation).inW'smwmmmm‘mmmmowm
     mmmmmmmmmmnumdmmowmmmmﬁmmw
     MWmmmdwmdmmmwmmememmdimm
     WMWMdemmemmmwrmmpmmnmmhamtmd
     TMshdhavemWrighBumermlsLemmWorextendmeTem

     3.    RENT.
                   WTenmtstﬂpayaﬁBaseMandAddmReanaﬁmdbeM
      (www.meMImdammsagantﬁmwmumdormysebffordedwﬁomdm
           3.1


      pmmmmmmmmm.            Mwadherah.’AddWR-nrmemalms.omerm
      BaseRHEMTMismwimdbpwmem.                   MorihtypaymmsofaasaRenusubjedtomelast
      gmﬂWdeﬂwWWhﬁmﬁbﬂmﬂmﬂﬂWmd‘WW
      (deﬂmdinmn(Wyﬁuommﬂsrdlbepddinadvamemubefommﬂrstdayofm
      calendanmhduliuﬂnTerm;W.W.Mﬁammmof8mmmwmmmym
      brmmmmbmmWNMWMdmemmmwmmv


      however,ﬂntnamm«mduﬁngeachm(12)m#>peﬁod,LmdbtdshdlgiveTmuanoﬂoad

      mmmmmmmmwm
      delim.andﬂve(5)daymWchhnoﬁomﬁmeswthdeom
      evoryoﬁtercovumhemin.
                             TenantsoovmmtbpayRuMsWd
Case 2:19-bk-24804-VZ                         Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                                  Desc
                                                   Exhibit 5 Page 41 of 78




                                                                                     Tenant but   in!   Tenant’s agteement tn
                Word wouid not have granted the lnduoemems
                                                                                to
    acknowledge        that
    pedomallofmmtmaoovmnnmcmmmmagmmmbepemedbyilundermiaLeseiouheenUre
    Tem.aumme'szchhemmmmsandgwnwchmmssbnsis.andsfdlremain.
     Wuponmmudwmporbmmafaﬂofmemmom,Wauagmemenmtobe
                                       Tenmnshalloounmmr,
                                                            Tenn. Amdingryjaoefaultby
     pemrmedby‘rerm urﬂerﬂxisLeasefortheenﬁm
     Landlordshalbetekvedofanyunmmedobigathnmgramwucemmmﬂmmmmmnmm
     WMWTmmsmﬂpay.aliquidawddamagosforwdbrd'sgmmmelnducemmsandnot
     asapendty.mmhten(10)daysaﬁerﬁuoocmweafmodaumamdiﬁonalRenthmmtafﬁme
     IWngmmedmdMWMemmnmdum1                                   Landlotdmayor.




     4.          WES AND                  TAXES.

                 4.1              mm.              InaddﬁonmsaseRmtTenantstwpaanaooommewimSecﬁon4AJor
     eachExpatseYeaMeﬁnedinWl),manowuqudmﬂmswnofﬂmblwmmollwﬂvdmm‘mnd
     Emn'):(aﬂatmfssnadexpetwformExpenseYaar,phs(b)TenatfssmofTaxesiorwd|
      ExpanseYoar,plus(cummﬂmme'WFuﬂequdtommpawd(3%)ofﬁeﬂont(i.e.,
      wmmmmmwmbbmiwuuapmbieEwa.                         TheMmagementFee,
      Tenmt‘sStmaofEmwTMsShmofTaxesforanypmdmYearshallbepmraedbasodon

                              '         .mdasmmcabndarywmwhichmwamooccumﬂwameenmfsShaMs)
      appropﬂmw
      brwchmsttdlbodemmdmuaebasisofmwberofdaysMgmatparﬁoularcabndaryaathateadl
      suchTenmfsShaMsMahmeineﬁect

                  4.2             mm.          Asmedheminmefollowmtermshavemabuowingmmingsz

                                             'amuYuRnwseadIodendarmmwhichanypuﬁmomeTemoccumme
      parties
                                  4.2.1
                                    '     MTMsmdeElemmﬁwCommmmmae.,
      m15,2016),mmlgﬁumrmmmmmwﬂwmymntofmmmm.




                                        ad                                            mm;(v)meoomdpathIg-ama
          mmdaﬂymasonablededucﬁbhsﬂivwwmdlandscapingand                                                               fees,legd
                                                                            besandmoostsjncludlm oomuiﬁng
              repath,de;(vi)
          wmmm.daumnkmsaﬁmnwmmmnmcﬁmmmﬂnmnagem°pmﬁom
          operation,
                                                              third-party



          "mama!!!mdmwuumpaymammmanMagmmnmgaam
          wmrwmpummmwmnmmdwimmesWﬁnmmddlmmlnm
          openﬂmpakmwsewitnmam.andoostsoftrainm.wbtms.andenmyeeenrictumntbrm
                                                          minmandmplwmofansymm                               andoquipmenHand
          pawns: (u)theco$ofopudion.mpa‘t,

                                                                  .9-

          481mm
          HALW17m1
Case 2:19-bk-24804-VZ   Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                             Exhibit 5 Page 42 of 78




    WWofmeLmd;wheeoaoﬁumﬁum.mityadomersaviees.mpbmvemofwdlm
    MWgammwﬁmminEmbrMammwmdwbsmwdm.
     repair»mmwwdmmﬂng;(ﬂ)mmmuﬂﬁmmmwwﬁes,ws.eqmpmmmﬂahmd
     mmmwmmmmmwdmmmdmmummmddwﬂmmm
     ormmmﬁwmmemﬂedbmmmnmummdm




           ltisﬂnintentofthepalﬁesmmlhemmwmhﬂ'ﬁLmshalbeamtpammW.
     (2)3mptmmexpmssiysetbmhﬁsm.ﬁmwmwmﬁﬂhmm
     anymmmmUmmmmmmdmmmmumWm.
     www.mdmmemmmmmummmadmmwmmmmﬁm
     mmmmmmmmmmmmmmmoﬁatmdmﬂmmmmbrmy
     mmmmmmWWWmMLmqwmmmmmeﬂW
      MdingbmmﬂdmmmorprovidemysewioesudomyactanecﬁonwimmeButharldIor
     WMaMWWhmmmemmwm,inadditioanasaRenL
     mmmmmmmmmmmabﬁwemmm
                7m'mmwmm,m,mwubcdgovumw«mmicbdm.bes,
     W.W,mmummm.mm.w,maeMm.m
                4.2.3


     mpddamnndmmauapenaanMﬂnmmadbanydWMywmdbyswh
     uWMWduinmmﬁmmmm.mumdmm
     shalllnclude(a)mdemmi(b)gmemlmmmﬂawmﬂdmmmmw
                                                  Tam

                           uponﬁam.mad1my.aqubmntmpaaun,sysmns.appummes.
      pamndpmpanymmpoaed
      mmmmmmumedhwnnwﬂmmmmmwmmmmﬂgmwam
      mmendmemasaodmtﬂwmsmmanmyporﬁonoimesmdﬂuﬂghny
      WMMqummeymymmmag-mxmbymanWMM
      mmmmmmmmmmmmmmmawm.
      m-,m-umm.mmummms(mmewmd
      mmmmmnﬂymvmdwmmmmmwwmampmmmm
      (WMMhmdpmpatym);and(h)myasmmnt.hx.iea.levyordwuealmﬁleornmmdby
      mmmmmumeWW.MMmym,gmmmmmw,
Case 2:19-bk-24804-VZ       Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40           Desc
                                 Exhibit 5 Page 43 of 78




     www.m(ﬁamwﬁ.lawﬁmmbutmtlimmwanymunicipaLMeorfademl
     myhpowmmmmmdbyubthMhpmwonmmdmdem
        w(3)ahmhnmmwuumtpwﬂummm.mendmm.moments“
     Lmdord


              4.3       Wm.

     WW,W,MHMLmh$wmmedTemmmumba
     undamaymnt
     TmMMwmmhmmmmemmmﬂmewmdm
     WMWMM),m30mmmdthtmnt
        WhmEmeMndmeimm's mm WNW.
                             AnyWuteofLadlordmﬁM

     deliveﬂhe




      WmmntoqudbwtmﬂﬂnaofﬁumofmssﬁnabdDMExpemosmssmhamunns         .

                        .
               .
                              E




      W.    masammwmadmi'smnmm
                    V

      sthwJena‘lshalpayLammunamuntofsuchmderpaymmeeivoaaeditinhmﬂofm
         wmmmmmmamnduemmmm.m,ﬁuﬂwsmmm
      thMTMMWMWTMMmmMMMMMW
      mWMmemmdmommmstamdm).m30mmm
                                                        Tenant shal pay. 10 days baton
                                                       andomwsondpmpanylomdh
                                      WWWWBMMHMWMLﬁd
                                          plamdupmmmbmtmjmtesor
                                                  WWW)mgadmofM
                                     W,meybwmdmemntsomﬂ.  lfmaLmhold
                                                wmuamriuherﬂmma
Case 2:19-bk-24804-VZ         Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                                   Exhibit 5 Page 44 of 78




    mW.MTmWWWMmmmedMWWWMIm
    WWWWTMSWWthMW.
         MmofﬂmwdlpayJoaysmmemmmmmmmm.
    mmmmmw,ummmmmmNWWMnmm
                                                                  Wm
    WMWmmmzmemmmmm.m§W.
    conﬁrm


    mm.mmpahmaoocumbyunandmymdmm
       MWWMWSJMMIWMMMWWWWWW
    othermanmmmmmmmmmmmaammmmummmmdm
     5.


     mwmm.mmmﬂmdmmmmw.ﬂwammysmmd
              Tmmksaxpum.wwnwmmmsmﬂngmmmemmﬁon
     mmmoroomﬁhManuism.
     ofitsmmaﬁnnqectﬁmem.www.wrﬁgmaﬁonormpawyofmemnﬁsesmrmmemject
     NWawmmmmﬁmmmamydmmmm
     Systommﬁmdhmuﬁ).
              Hmymmmmm.addm«humm
                                  ﬂ,hudettomplywiﬂmarwanhLaw.Tenameobtahormany

     Landlordpromﬂydﬂerobﬂnkgordomm
     b&wBuithaﬂoerioctaremmiradunderLaWWanywchmquimmmeasaerofany
     TmmHmewmmmmwmwmninsmdmymm.wpmusem

      emdmmmmmammwmm.mmMmmawommaﬁmhemb
                                Aswedhsramﬂaw‘
      5%dmmmmnsedpemmmamaﬁom.mauwmwem.
      mmmmmmmmmmm.mm.mgmmmummdmgmmﬂmwmmg
                   WWWMMMW.TMM,QBN
      www.mmmmmmmwmmmmmaﬂmﬂmmmm
      juddcﬁonoverunmwﬁupam’es.
      wiﬁIDisabiliﬁesActrADAﬂ),deﬁnrsmhwnﬂmbmemdbymmandmmd
      Tenantorclhetwise.


      6.        SERVBES.

               6.1
                     W.Tmt$aﬂpaydhecﬂyhﬂnpmmw.mmmmaldwges
          formugaebwmy,uephone,sewersewioe,mmkwwanyouarm,mwddsamioes
          MnisheddimﬂyborusadbmiﬂhmmmPrwises(wuewvdy,‘UﬁmySeMcu1Wg(a)m.
          mmmmmook-upfees,mmmwmpenaﬁesfotdmonmorimmm.
          WNWJMVUMWSMWWwWDMMMMW
                      mmmmmmmm
          MNiWhW;W.Wr.MKWWWmaTMEMM
          costofstmutﬂlyServicedloconbTenmonapmmbasiﬁas

          mmmraashmdmwmymmtwpmwmapmmmmmmwmm
          Wmummmmmdwmmbmmmmmmembyw
          UﬁﬁtySeMca).thanmmmmmmmmmmmmmmmmwnbpaybLmdMasW
          MmmmmWsmmdmmotmhmm.mﬂ/mmma
          TWseW.anmmmTMsmdmm8e~ba;pmm.W.m


          ew.mmmbrhmmdmymdmmd.memmay
          M(mmmiomlndawuahm).dofwhichsmﬂhepmldod unamguiabubandWMa
          mmwaaawmmaﬁdmmmmmnomm
          mmmmmwmwmwwwmawwMame.
                                               -12-

          “Wm
          m1”?
Case 2:19-bk-24804-VZ          Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                                    Exhibit 5 Page 45 of 78




                    W
     TmmﬂﬁTenant’ssoIeoostmdememe.providesmhjanilodawmmmmmhinmmest-
     mwmmhmmbrdmmaﬂmymm.mmmfwm
     WW(WMW,£WWNMMBW.
             6.2
                                      Ammupmnumaﬁondummmmmmmym.
     inciudingmyumybrmpdmumymmvaﬁonmdmraﬁonwrdabiimﬁondmymofﬁnmwmhm
     'Mamwmﬁ.wmmmmlmbTmmmawmwmum
     Tammmuwoblgaion

     7.
                                  .




             TEN" REPNRS AND NJERATIONS.




      any
                                         WWW
      Mons'uooibwwlnm'uasdmldWWWMHWSWnchMSUmMmbm
             Asmadhemh‘ﬁojodSyubm’mmdoﬂheWmﬁﬁthm
      mmmmmmmmmmmmﬂmmmemonmmwmmm
      23);md(d)meBaeB|ﬂding.

      “mam.m.am(mmmmmmadmvwmm
      MWWMMMW.WWMMOMWWLwoMWaM
      diﬂusersanddstanM).pMmung.sewer,dminwe.mm.W,Mb-safaty.alam.ascdam

      mummmdmmaqupnmmapphnammﬁamjgmwm
      m.ﬁmm,w.m.emNummmsymmaﬂWmmmmwtm
      WNWWWWWMWWMWMMiWaMMM
      mmmmmm.mmdbymommuedapddm
              WiMﬂngomrdityafth,Temaissolecostadexpem,mmsmdbmyand
      allwww.wmmmammmmmmmwmmwwmwwmh.m‘mm
      UnﬁshauanaepmHVACUnﬂsmasmodmfkingommmasmupmnsmmmﬁ
      W.mhdabTmmspossossmdmwn(b)mMnlnmmammw




          W
          omevmm.«m,mnmwmmmwwuumfhadmwmﬂy
          mmmmmwmdwmmeeﬂzmormymm.   Whom
          fangolm,LmthdmammmmdsbmodaoefalluonatanyﬁmmmmbﬂuﬂvmUnits,Base
          WimWEMNm),anTMszMTWsoﬂgaﬁommmmm¢m

          4814mm
          HALWWWT
Case 2:19-bk-24804-VZ    Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40       Desc
                              Exhibit 5 Page 46 of 78




     wtu'ehmseTmmaﬂpayLandlotd.upmdmd.mwstdsumm,ptmamommmequdm10%of
     suchm

     (mmmmmm.mmbmaylmmcapﬂdammmmmpdNMMMy
     mmmmwmm.     tnmeventMmrepairmntaTnWouigaﬁonmqumdmu
     pemedbmimmmmmesuwmtﬂ                 mmmuIeBuEdEm(e.g.,roof.Maﬁon.suuwml
     menmbomofmeMwak)oranmejedSystem(o.g..plwnbhg.W.HVAC.ﬁreandlﬁaadety).pﬁorto
     meymﬂtmpahﬂmaNdnlpmvidememhmmomempﬁu
     WMaWdeWwﬂmﬂumdmmmmmmm




             7.2
                   m.ﬁnaMHnynotmakamyuantmmaddiﬁonormmm
      Pramisesommymhatical,plmﬁmmHVACWanMsmmmmﬁseNm'Mm')
      mmspmmmmmmshdlbemquedeTmmmﬁmmmm
      demwlmmmawmwmm,mm.mmm
      mmmmmmmMmﬂwmmawmmmummm
      Whmbmymmmmmmsmmmam,mﬂmﬂma
      mmmdwmmmmmmmsmumemmmmdunmm
      mmmmdvmmmvmmxmmmmmamsmmmm
      dWUWMMdmnﬁdwmuﬂﬁyasmmm-WW'
      exisﬁngammadﬁndmdmmnﬁonmmmmmw,madmmm
      mWMMMPmmW,WNMMWW'sMW)WsM
      mmwmummmmammdmmwwm.
      'SImMW'L mmmmmﬂenmmdbepemmabmmmmmt
Case 2:19-bk-24804-VZ       Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                 Desc
                                 Exhibit 5 Page 47 of 78




     expensesimunsdhmiewirumewoskmndmaoootdmkemmﬁofmemmﬂamprovided.
     Wﬁaaﬂsdamwhhdlmtmmmﬂmmm.
          mmmmawwwormﬂmmmmﬂﬁmwm
     toLandlotd,MMMM'sWd.(a)de.W,mm,bbomm
            7.3

     mm;(b)mofaamrs'arusubwnmm'k\swm;aﬁ(c)myraqdredgovemmenmlpatmﬁs:
     wmm.MbrmW.mmwovddTMszMmmm
     mmmmsammmwmmedﬁmwmmuemﬁesaeWWTMMaud
     WWWpWMWmMMMsW,MaWdW
                Tmmtedgesmatmemismtm
     parsomelpmvﬂedby‘renalnndpmawuvadbymm.

     mamqukmmagowmwmkemmmwaquﬂymmmw
     Landlord:0i)mmmmmemwmm,dw.MNmmm,m
     WsmucﬁmnhsaMQOMmMﬁMammmmmmwmemaum         Itasa
     mﬂdmemwmdbmmmuimdmmmmmyhspwﬁon,giveanymﬁoe,or
     causesthenthoMobepamnmdinmypaﬁcuarmannerﬂmammaloomplywimmmmmand
     mmmmmmmﬁamnammmdmmplm.
     mmmmmmmmmmamoumummbm7l
                                                                 Landlord‘sapprovdofTMs
                                                                            Inpetfoml’ngmy

     TWWMTMWMWW,W,W,mummmWs
     immmmmmmmwmmmhpemoﬂHMmma
     QheProjed.
                                                                                        upon
                                             Immunems    shat become Lamdiord's ptopony
      8.     LANDLORD’S PROPERTY.
                                            Wmﬁwmﬁu,mammﬁmw
                                    AH Lamehold

      mm.TmabmwmmwmummmW,meTM~
      insﬂaﬁonmdvﬁmoonwwmme
      WWmemﬁmdmmmmwmemmmde
      mmmbmmmmmemmnmmmdmmmmmmms
      (or,aLaMMSebcﬁon.wamummadWmeaMmﬁgmﬁom$Wby
      Landlord);pmidod.Mwever.MTmmdlmmouigwonmmnmewanyofunTmmmmns
      oonstuchdwwantumememwmr.ummmmﬁmsmmlmmmua)“
      Wmmmmmwmmdmmmmwmmmmmm
      PriorNbraﬂons.
                       ”(wmmeenmfsmueaforLandord'sappmdofmyptomsedWMa
        m.mmmun.ammnwmm.wmwﬁmdﬂwmm.ﬁ

                                                            mm
       IWMmmmmmmmmemmamm               .




       WWummemmﬂmmdmmeWwﬂmm
      conﬁgumﬁomhdudhg.ﬂunmmmbemmmhmmmm:myspedanyuwppbmmd




                                                  .15-
Case 2:19-bk-24804-VZ                    Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                      Desc
                                              Exhibit 5 Page 48 of 78




               UENS.TMshdkeepmeriectﬁaeﬁommyﬁenammdanyMpemnned,mmdd
     9.
     ﬂunlshedorohligaﬂonmmdbyoronbehdfoﬂenant
                                                                     Temywlmmawmhlienmwwsiness
     daysmmmw,adifTMfaﬂsmdoso.Landioldﬁmumiﬁngimmmdieamaypaym
     mantmybmswhremval.mormtsnhknlsvﬁd. newmanpaidmgaﬂnrwm
     mmm‘mmmmwborﬁmmdbﬂmwmmd.

                         1mm.
               10.1


                          10.1.1      ray.   -
                                                 :m-xucéimiu   -   TM
     HddeMdeﬁuthAmdhrd’sWMs.mair(ditactorhdirect)owmts.mdﬂnbetmiaies.
                                                                          W       w   um 39W W. m WW
     Mam,mmbymswagm$demhdﬂwbmgdng(mdwingumom.mwm
      Wﬂumm.mnmﬂmmwmupasdwmommummdmymmm
      orbyanyadoronisdonformmmmmnmmﬂabﬂiymaybemposedxnmymmmu
      M(ummmmmsofusemmﬂ.exceptmtheemusuchdanageiswsadbymegm
       WNWMMdmembyae..medmmeM)umm
      requitedbbecmﬁedMTmmmbummmmmwmbmﬂwwmmﬁmam
      failuretomemymammwmwmmpwumwmmm
      mmmmﬂhmw emmﬂy.m.wmmmdmmm
      mmmWwigam,bss,ddmm,Wmmmdmage.mduexpmwmmb
      aﬂomys'admmwkesmﬂmummawmmmmmdmmbyanymh'dpmyam
                                                        m
      mmmmmmmmmormmnemises.(b)occupmcyofmePrunbesby,oranymgigmorwﬂm
      nﬂscondudof.Tatum.mywtyddmmwmmghumemeimﬁmdmmmctMMﬂsﬁwofM
                                                          (mdudlng
                 um.     dim, employees, agenm. common.
      respecﬁve beneﬁciaries.                ofﬁcers.
                                                                                            licenseesorinvimes

      Tmmﬁmmjmucnnybmchbﬂenmtdmmpmsmtaﬁonmovonmtommmrmconw
               MWWMMBMhoﬂhmnmobligaﬁanshallapplymgatmofmywﬁveor
          mmwmmdmwmwwmmofmwmmmnawmmm
      hemin.

          imposeduponﬂanﬂordPsﬁes;povﬂed.m.mmmspedbanymmdm.Tmswigm
          ummmnwdbmmmmmmmcmmmmmmﬂwmuuw
          mimﬁuctafm‘dmmidmnotmvuedbyd.e..emdiigﬂ1eoova¢agehi$)hekmmmquhdbbe


             W.
          wﬁedbminmmMmbmemmobempMWbyappWest.
                102


          “WWWMMTMsWﬂWWMwﬂmmWM10.21
                                                   Tmmmlmhtﬁnﬂublbningmminmmm
                                      mmmmmwmdbodﬂyWurymemndim
          Twaddbwanwmehmadmumbswbigaﬁomxhdebmmamm.
          mmmMﬂMdemm:
                      Bonny   my and
                      Pmpany Danae       L'abity                     $4,000,000   amud   mm
                                                                     $2,000,000 each occurrence




                                                                     $2,000,000 each commune
                      Pamml lmy uwilly
                                                                     $4,000,000   mnud augment

                      Umbmﬁa     UabﬁlyCow                           $10,000,000me
                                                                     “0.000.000 mm! mam




                                                                   -15-

          “WM
          mm
Case 2:19-bk-24804-VZ                Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                           Desc
                                          Exhibit 5 Page 49 of 78




        '
              WWWmmmmwhmmeMmmmmmmWWym,
              mmmmmmmwmmwdmmmndm
     M!      1.
                 mmmmmmﬂmm,MMmommm
     mmmmmmmmmmmmmmmmmmwmwhmm
                          10.2.2


     tlaPmﬁsestyJomratmmomemammTemnnpmerpemsandmymdalom



     mmmme-mmmdﬂnmdmmmﬂmmmmmu
     mmmmm«mw,mmwmm&tmmmdmym
     immmw,mmammdm,memmammmmmmmm
     Wuawhdofomyear.
                          10.2.3   Wukus'   Comm mm            limit   and   Emma's’   Lidﬂ'ly   imitafSLOOOMO.


                  10.3
                          W.mmﬁmmdmmuimdmbewmdbﬂmstﬂnaw
                                                 Beaminofmuess
      Tenmfsﬁabillty.
                      SuohmmshalbeisunedbymmmwnpmymathmmAM.
                                                        TenanfsCommdalGenerd
      WWNIMMMmeWPmmwmmWWWtW
      MA-Vlllaushaﬁbelnbnnandconhmlsmonﬂymmmmdm
      Mummﬂasmmbympwmmummmaummpﬁmmmmm
      wmﬂmaumovwemﬂmmwmdwmdsmannmwmmm
      Tenant’smntm.
                    mummmmammmmeMsmlmm
      mmi-Imedknpmemenu
      b&wdmmehmmdmsmd.mﬂmnTmﬂsmmmymmm
      current”
                                            m
                           edldeiverbmdm.morbemumisesDa|MDwandat
                    'ACORDZS‘(WdUabimyImm)md'ACORDZ8‘(Emdeommﬁd
                            AnadndtomeACORDzsmreqmmmeteshaﬂbeanendormm
      Proportylmmmhrheaqmvaient
      mmwmﬂonallmmedWasaddiﬁmaiinsumdS.mdam‘edtomeACOR028(oreqmvdeM)m
      shdlbeanendmunaﬁdesignaﬂmmaﬁaabssmyaammmmenfstpedylmmonmy
      Tm—Imadmmm.mmmmm§wmwmmefszmym
                                        Insurance on any Temnt-Inswed
                                                                        lmpmvemenb.
             raped» Tumt's Property
      with


                   10.4    W. www.mwmmmmmmm,mﬂghtof
      mmmagdmtﬂwoﬂmpaﬁ.wdib(dﬂdmmmmmmmmydwmpecﬁwmm.

      mmmmmmwabbbymMUm.wmmpdmdmmey
      dewmzymmbm,mmwmammmmymuwwmwbem
      anagent                  .
Case 2:19-bk-24804-VZ          Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                          Desc
                                    Exhibit 5 Page 50 of 78




     www.aubrWﬁnunbmlaaoMpddesmwﬁngmmBmmmmedWU
     Wmmamm,inmmmemmmmeqmm;mm
     m.thamummalatdlﬁnesmmmoLem'farm,mdrﬂh‘speddwssesoflm’(orsimﬂar)
     mumwmmmmhmmtdmmmmmwwmwfasm
     mmmmmmmmmmmmlemuammmu
     11.         CASUALTYDAMAGE.
                                                         L...
                                                                Tmantshalpmmpuynou‘fymdoldofmydanage

     mmmmmlﬂruﬁananyﬂreor
     LaﬁlordshallpmideTmﬁwiﬂummmﬁeMm
                                                    .


                                                        WWﬂmﬁmwmmm     prmpmessamrdiscoveﬁmwmm.

                                                                  mmmLandlad‘smableestimome
     RepairsweﬁnedbeMMﬂ'               '
                                                                   tnpaymntofovammeormpmﬁuns),b
     ammnoftknarequirsdmsmg
     mmmmmmmmpd.
     mmmmmmmwm
                                                                       Ropin'mewsthempaimd
                                                                   mummﬁsoelactadbyww

     mammmonmdays'mmmmemdaWWh
             |naddiﬁm,Laﬂbrd.bynoﬁcehTmtmn906aysatmLamd‘sdimwof
                                                                            10daysaﬂerlmdbtd’sdak’vatyof


     wamummm,mmmmmmaﬁm.mmmﬁmw
     maCombﬂonEsﬁnm
     mmmmmﬂwgmdmammmmwmmmmmmpaymym
         ﬂomydmmLa-Mspmpmyismtﬂmymmdbywubm‘smmpoﬂdesmﬂwndamage
     debt;
     mdumgﬂmasUZmonmsoiﬂwLmTem:(iwmdlorddecmmmbtﬂdﬂmBMuEmmso
     manoruneywilmmammamm(ﬁmym,mmmm.dw                 lnﬂnmuofmammaﬁmbywmd
     damagedporﬁonofﬂmejeetdoasnotinbndbmpaksudIdmmge.

                     .
                                           ”i
      Mm.aumwdemmmmwﬂM(mmmymquMdlmm
             .
                                                I




      WWbTmmmmrsthmmmummmmmmpedb
      ﬂaTenm-mmdlmpmvamem.




      mm                 TmMpaywdwemmstbLmdmmwmmmdmszﬂm
                                                        -13-

       MMWM
       WWNT
Case 2:19-bk-24804-VZ   Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40         Desc
                             Exhibit 5 Page 51 of 78




    Mmmmmwmdmmtmm. lfmisLmBmtmmW
    wwwmwnmmmmmdmﬂemﬁMlem
    Tmuqudhmme.shwmpdrmmbm
    hpmmwmmmmmmm mmmmmbrmyhmceor                  resuﬂnofmmanyﬁoorohrmudtyo:
    mnoyaneebTMurhhMorforammeonmfsum.




                   WW
            www.ﬂmdmmmmewm
     danmedporlmofﬁnpmnbas.
     mdlybdmbﬂnwumgwdmﬂmm.mshwbemmmwm
               TheptovhionsofmSLemeJmhmmsmm
     mmWWWWTmmemydmemdmdem
            11.3

     PmthBMortanMaManyLawmdudngSectiottswazanndmsawwlmecwfmniacm
     Com.mmmmoﬂgaﬁommmemmmmmmdmmwm
     bemonthopuﬁssMMapply.

     12.    WAIVER.
                      mmmmmmmmmmmlbmwm
     partyomadymdhmﬁngmndnowaiverofmybtaadldmypmvbbnhemofshaﬂbedeemodamofany
                                                 Landlmd’saooemmeofnemmaﬂmtbe
               mmmmvbimoraryoﬂmpmvismmd.
     Wawdvarofmpreeedlmbmhofanypmﬁsmweof,mmmTenmfsiailummpaymeparﬁalar
     m»md.m¢mmsmdmwmmammdmm.
     WdemmﬂmmmMﬂdeMmmadesﬂgm
                                                                     No


     mmmmmdmmammunmgwmmmummmmmmmmmNorewptofmriesbymndbrdfromhnantmﬂwgivmofany
      pmpomweﬁadmaomrdmdmm.
      mmmmmmmdmmmmemudmyﬁmudwmtmmebmmmhmshﬂaﬂedm
      m,mummmormmmemmemTMsﬂgmdwbnm.
        mmmmlfmypandmmmumbpummﬂymnbrwmﬂcqu-nﬂc
      mmm.WwdmmmwpmwmmmW(aﬁw.m3w
      WMWWwMWMWWTmumWUBmmmm
      13.



                                   lnaddiﬁon,iftwonty.ﬁvepement(25%)ormmofmeam.m
      WorTmMmatoﬂisLm.
      Mummmuwmmmmbwwmﬂmwmmm.m




       “mm  W
Case 2:19-bk-24804-VZ          Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                                       Desc
                                    Exhibit 5 Page 52 of 78




    Whiﬂepomuﬁagouthmnﬂesqua‘efoomedthem,ifanymaissubjecmmrmaed
    inaccessibbbyumh‘rakhg.


     14.      MGM       AND WBLETHNG.
                                                                                                   momage. phage.
         1m.
     hm,mm,pemﬂmmmmnummmmawmestmm,
              14.1             Tenmt shal   not.   wimout Landlord's    prior   consent. assign.


     mﬁmmmmmmmmamymwmmmwopmﬁmdmentevlmoamsubbase                                                                    _




                                        boccur(each.a
     Tmmmmmdoonmsﬂpemmchmeofcmmlmmm
                "TMMMWSWMMVTWJMM“mmmmmmnmofﬂn
     'l’rnnshr')

     tams ofthe    Tm.      9M8 dm
                                Including
                                                 which
                                                                       (the
                                                                                             Effective Dio').




      Wamumhw.
               142   W
                   TMMMWWSWMMWMM
      mmmbm)ww'mWMwnnacﬂmmumm3mwdmympom
      Transienmornotmudoomemwlt

      consentbanyproposadTrusfer.
                                            Subjodbmmmbrdshaﬂmtmmsmmhddis
                                     mmmmmmmgmndsiormmuingmnsmm
      deemdmmaabhhrwmdmﬁmhoﬂmnmapmposadTmt
            WWWEMBMMWWWhmdM
       WhMWhWWWTMdeﬁMTWWBWM
                     14.21


            mwmmaWuWuBWMaMmmmb
       mmmmmmwmmmmmmm142.2



                     142.3
                              ThepmposedWmisagomnenuomyorammﬂtommzﬁonmr
                hmmdaproposadewmoromermmmyagmLmeMm
       mMWWTmmwmmdmmmdmagmmLWMam
                     14.2.4




       WMMTthWthWan.WMBWW
       vatueawlysis.hmmmammmcmwmdahmweﬁmmwaﬂw


                     14.25
                          mwmwmydmmmmedmﬂnTmmls
           md.basesuooapies(or,atmymmm6-Mpedodendingmthedatathe'fmsbrNoﬁcels
           mmmmmmmmmmmmmmmmm
             mmmmmmmmmﬁmmmmmembm
           WMTmmmmiMMTmmdxmmm.mmwm
                                                         .20-


           mm
           mummm
Case 2:19-bk-24804-VZ    Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40      Desc
                              Exhibit 5 Page 53 of 78




    WWWmemmmmmemommWsmmm
    mmmbhmdmm(mmmsﬁgmdmﬂw.m                                                 .




       WWmmmmhmumeJTmmmwmmsunmm
    WNBWMMMWUWMWNWUMWWMM
     below).


    InsobMWshdbeaaﬂbrcmmW(mmmmm)mmmWMm
     mpmumwmmmemmymwmmbs,mehumwwm
     CMOodeSeoﬁmweSMOanwoﬂmmmawweqmytommmism.lnaddﬁomotheem
     mmmmmmmﬂmmmm.mbehdfdmpwm.mymw
     mmmmeWmdmmaWTMGmdemm
     umuwmmwﬁnadwmmmormmﬁmbrmwmm




                                d
                      W
      mmmmmmmmmmmmmmsmmmammmmm
      pummt
      metermofstnhagreemnnmnd(c)mmcweofaChmgeofConuol.aweonsidemﬁon(wprayIMfor
      mhddlmpmmwmmeWmmmmﬂnmemW)mmdﬁs
                 edoﬂsdmdMTmfeerﬁmstﬂbamam
      LemmleasanyRooovMExpuwes.
      ”mmmmmamanmotmw.mmmmmmymepdorwmgparmmxas
      themamaybe,Msuwmnsidumdewibedabmaavdumunmedasﬂeasgmorm
      occupancyagreenmmmpedheaohnuﬂhofmmofmhwmtwimmme(5)mmdaysm
      Tmmmmmmrmmaﬁmdescﬁbedm.
               14.4
                                       WWWWMMW.WMW
      mofaPemﬁdemlaqdeﬁmdmmﬂ,WommynoﬁfymTenanthhwdaysmmeivma
      Tmmmaymmbmwemmpmmmmwhbﬂmﬁmmmnmm
           HWWTmmmbmmmummmmMTMS
      5mm.
      mmmmmmmwmﬂuuwswmmﬁdmmmm
       Wampum.
               14.5   W
      memmmmdhmdmmmmmedmmmw
        UpmzaqueaofmpammpaksshdlexoaMamagmmnepmdbyW
      Term

                               I1LWWbaTmﬁan®sucthhaﬂmtbedeuneda
       mthmﬁmqrym.MTmalmddemmLaldm,pmvpﬂyaﬂarmﬁm.mammdoupyofal



       WsM(mmmmmwdmmm.mWTmMsHamh
       WW).Mme«mgmmﬁommyliaﬂwm.  Wmmy
       www.meammmmwmmiMmenmmm
       mmmmmmmmmmmmwamhasmmmonHmmmembr

                                         -2]-
Case 2:19-bk-24804-VZ   Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                             Exhibit 5 Page 54 of 78




            14.6   W.       Aswedm.‘cmd60mrmems(a)iﬁmmtisacbselyw
    mmmammumdummwamm.hvolwnaryorbyoperaﬁmanan)of50%or
    mmdhoquﬂymnwﬂhammmmmmmandwmwmmemamwmwamdﬁnghm
    aoqmsiﬁmofaConmﬂhglmweﬁmdbebwwmumepaﬁesﬁmtdﬁmtmammdﬁnglm
       mmWs).Mwm,Wlmenmmammeqma
     WWiWMTmmmmiBWs)mmmemmm
     wmmmdemmmmmdmmwmu
        '




                   WMym,lm.mmorwﬂoowpamagmmmm
     mmmmmmmmmmmﬁuwmdmmmdﬂmmsmmmm
            14.7


     mmmmmmwlmmmmnmmmmamum
     NWTmstymmemmeemmtmmwmdwm
     Lamuwibwﬂmﬂorﬁwmmsmphaﬂwmmwm                  IfTemﬁishDeIaultmlordis




      mderoomnonoonunlwmoriscomolbdwww.mmshﬂwndudbtmopuﬁonsinthwmw
      mmmmmmaLEwmﬁothmdmummmmdmmxw
      GmﬂMmemmmdmmmhﬁanwm.mmmmym
      compeﬂﬁon'pmvabnaatmmomin)mwoctasofmmvam.
                                                       mmmmm
                                       .22-

      “14mm
      WWW
Case 2:19-bk-24804-VZ    Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40       Desc
                              Exhibit 5 Page 55 of 78




    WmmaWWTWmmmﬂhumammmmeeﬁng)
    WWMWWWWWWWVamaWW
    andmayndbetmsbnedumslgmdmwmpartmoﬂ‘uﬂmmmAﬁiinfLETVtowhbhﬁisLemis

    Tmmdoﬁadhwmx).




     WdﬂWWa'MWTW’),wmasmdm15bum
           www.mmmmmnmme
     daysbebroﬂnTmsfquatnwﬁesWdMTmmaﬁvmbummmymu
     mmmwmmmanmmummmmmmmw
     hfon'nwon       muemd
     WMWWMMa     mmmmtbmchmeasdqnu     '




     m,hrm|ad'swmeﬂt.aldTMsoﬂgaﬁorBWec(EDWMWenﬂtyhasaNawOm
          MMTWMbmmmmmwmdmmnmmwmmm,3smm,
     memquﬁmmmPHmMLEWMAqummmmh
     WWMTmmwmmmdnmemmmmem
     Transmand(BWTmbadoserymmbsbmlmimﬁmatbaﬂTWNBmWWM12

     muemmmmmwmmmmwmmmmmh
     usinminMShdeaﬂfotﬂa;(v)meTmsfatlsmadeforagoodmopemﬁngtmsinesspuposemdnotin

     WWMWbﬂmdLEWWdWhWWMWMWMW
     Lama).and(vi)meTrmsfeuﬂMwmmbehwdaﬁondanymmhmmmmdim.
     mm.mymmmeﬁﬁm'mvisbnsdmm)hm$dmmmm               Therighs

     gmmmmmbWaWWTmmpembUTmm
     WWMW.
     LoHddMs(Bd1hg)mdmaynotbemiemdmass§mdmepmy.oﬂmﬂmna

     15.     WRRENDER.
        W.Upmmemiraﬂmmeaﬁamnaﬁonm~oﬁmwbjedbw
     wnmmmmmnwmwwmhmbmmhmmw
             15.1


     WMmWWWWMMTMWuWWwmeM
                       mmmmmmmﬂetwmammmqbem
     mmsmmpunibﬁitymmer.
     WMWAnImmmalhwwmdmeWbmmMﬂWu
     amatmdwpwmmmmmdmmdlemmmmmm
     albmkmmdwmmonmmmmaesbhmmmpmd;mmﬂnmsmw(m
      eMumWACUﬁhmmmmWhthmmme
      www.mmmmwammwwmﬁmmmmb
      Wmmmwhgmmomwmmpmdeummmmam).
      ﬂTmmbmwmmymmmmmmmLmdewdow,inwhichomTenan
      www.mmmwddmmmamdmbqum1dem
             15.2   W.
              WMWNGH‘HWWJMWW
      bW.M(a)thmdmwmde.Wmm,
      w.mmmm.mmwmmmmmmmmamupm
      thmiaasbyTamdoranypatychkrﬁmbyhmughorundaﬂmﬂempﬂormmnomqwodbbe

                                           .23-


      mm
      mmmmm
Case 2:19-bk-24804-VZ       Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                         Desc
                                 Exhibit 5 Page 56 of 78




    WWW.M(b)wpahdldmagemmemmwmmﬂvngmmm.                                                           If



    TenantﬁstptimlyperfurmsuchmvdandW.LaMl0IGmaydosoaTenarWsexpense(lmdengstomge
    m).      lmemhmmmmmmmm.wmm.mnaodayswmm
                              mmmmmmmmmmmmmmmw
     TmmmbmthMIWMommmWlmptovemamlfmywrﬁ)
         ,orty)wmdoned.


     myPrior         .




     16.       HOLDOVER
                          ﬂnglshwmﬂBPmmisesummexwmaeaﬁamWW.
     Tmfsmmwdbewbiadbmmwwmmpmided.l1awmr.ﬁndsmhwnmcyshdlbaa
     mmmm,brmmmmm,mmunmanpaymnﬂymmapmmmmm
     mdenbrmypuﬁdmmmamequdbmmeMummwmdmmmmuHMd
     meTelm.
             Nmmhﬂﬁsmwmmm'sﬂgmwmmaﬁasubemawmham
     incumdWW.mehmmmmmmmM(w)mmmm
     WMWMWW,MHWWJWWMMM
                                                        This Lease shall be subject and   sum b   al

     mmeMMMwmm,mW.mmmmmmbmmm
     17.       SUBOMNATMI; ESTOPPEL
     EMamam.mm,mmm.mmmmmWW(Ma
                                      CERTIFICATES.



          ymanadvmcesmdeuponﬂwmuﬂyofmnmmagesmmﬁdeodammm
     ‘Secuﬁty
     easethemmmmmmmmaﬂeth'SOcuﬂtyﬂdmmmmmmmmmbo
                    Uponmybnnmﬁonmbtecbanﬁormydeivexydammﬁwofbmbsummanymmy
     WTMWW.MdemusemmbmeSwMymqu
     superiormw.
     mmmmmmmmmammmmmmmmummm
     mdlmmmmmmmmMmmmemmmdimﬂmu
     disuanenanfsooamsobmmnomexisB.
                                              m  Winwbusilmdaysaﬁetrequestbywmmdﬁenant

                                  evesmyrightimayhmmdermmmmor
      superioﬁtyofﬁﬁsLaasehmySecuﬂtyAgm
      mmmmeisumwTemMswﬁgammmwpmaum.wmn10Wdaw



      WNW),wmmmmmm¢mmm,mmm«mmmm
      mmmwmIMpmodﬁmamﬁwwwmmuidomﬁmmammmﬁnMdW
                           ifanymda'Mandwmmmmmn
      M,mspediyiumaem,emBumm.
      mmmmmmmmmwm.
      mmWWWMWMMaMW.                                          N*Mdﬁionaleisiom'mhodmm

           ENTRYBYLANDLORD.AtdImascmhﬁmmduponmablopﬂormﬂcebTMaMM
      mw,ummmmwmﬂ)kwmmm;mmmmmmmmw
       18.




      WWW),Wm;m)mdemmMpmm,
      W.mmorpmspecﬁvos»umymuersormm,ondmingunhswnmmsofmﬂembmﬂem

      Worm.       MmmaﬂﬁmmbTemmmMﬁmrﬁwﬁmmmmmm
      mica. ﬂwaﬂynemnyﬂbldmayWiydmmpaﬁmofmewam
       bwmhm. MWWuMMdeMWWDMWﬂM
       mmmmmhmmammwmmexmﬂmmmmm
                                                 -24.

       481mm
       MLMWW
Case 2:19-bk-24804-VZ                  Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                                            Exhibit 5 Page 57 of 78




     19.



                        m
    www.wamwmﬂwmmwdmmabbdbmmmmmedmnwws
    MMWMNWTMWWWmmmMWdeMMW
    W'smbwmumwmw,mwbemmmmm
    memﬂmmmmmmdhm
                        edwdmmmma‘m:
           DEFAULTsmﬁmﬁs.

           19.1


                        19.1.1   AnmebmimpaymyRmuIenduem




     TenmtsrulmuinWasamwnammmmmmmmmasmmmm
     W.demmmnhm,admpmmwmmmdaysmmw¢sm
     noﬁoemr

                                 Wmmaﬁmdaﬂmamﬁdmmdhmbﬂuiatu
                        19.1.3


                        19.1.4   Anybmachby‘l’enmtofmﬂaﬂwhemsuch        mmvmm
     mmmammdaysafemﬁﬂmmﬁcemmmM
                               Mal                    Wofm.


                        W
                                              ‘n
                Tenant becomes
                        19.1.5


               ﬂTmmmmapanBulapmhbnheMHWMamebnmquﬁmpaymmomeﬁmm
     (3)Moocasim¢uimmy12—monﬂ1perbd,TM:5uhsaquuﬁbread10fMprovisionstﬂlbe,at
                                            mmmmmminﬁeuotmdmmadmm,my
      mmmmmmmmwwmmmmmmdbgmmmmmmnmm
      landlotd'sopﬁommmmoem
      bmwuﬂwmpmoadm.
                                                   Upmawwwmdslmdlhave.haddiﬁonmmyoﬂm
      mmmmdmwmmmmwbewmmwmmmxmoowmbm
               192

      wmamdhmmmdmmmmwemmmmmmmMMmyma
                         WmayunﬁnhhbbaammhmtTmamMWWﬂn
      UmehmmWMWdemmwmmmTM
               19.2.1
      PrembeshoLandbtdmndHTMfdModoso¢thdmmWwaoﬁammdylmhM
      mmemmmmuWummwMﬂnMMMberna
      Mwammmmmmmmmmm:
                                         mmammofmdofmeunpaidmmbhhwbeenmdaﬂn
      mammals                    (a)




              mmmmmdmﬂdﬂnmwmmwmm
      mmmmmmmmmmmmummmWMdmmmMTm  (b)



      mmmmmmmmhs
                                                       .25-
Case 2:19-bk-24804-VZ                   Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40    Desc
                                             Exhibit 5 Page 58 of 78




                                         mmmmmdmdofmemmtbywhichmempmmmrthe
    WNMTmmmeMdmdmedsﬂnmmdeMbuMTMpmwﬁbe
                              (c)




     reasonwlyawidedmlus

                                          q
                                          uﬂmammﬂmbmmmmmuwmemm
              WMTMsHmmpemmmmmwmmmtnommmmdﬁngs
                                  (



     mmmmmmmmmmmmmmmmemmwde
     mypomonofmerisesbramW(mbrﬂnsamuadifbmuse).aﬂmyspoddoomessm
     madetoobtdnanewmntpm

                                  (a)
                                          MW'sopﬁmmnhmmthaMﬂonmormmmmm
     asmaybepernittadmmmimbym.
                              ‘              andmme’woﬂhathoumeofmﬁshdbemputedwwwim
        Asmedln
     muamwmmwmmmdmmeammmLnan'raecibdinuerdelalRmve
     WWWGJWW,WmMWTMdayoieachcmthormm
         WasLmdlordshdl
      mmWMMmmmmmwmwm.   MMhWMMIMMd
                  ydesignabifsmhmeaaaesbbepubﬁslndwmmm

      mmumdeMmmmdemmmdemWMdSm
      Fmamﬁmdmdphsm.
                Wshaﬂhavamemmwmmmcmcmcodswasummay
                     19.2.2
      wnﬁmnbmhemmm‘sbmwmmwmmRaMaitbecomsdulebssaehas
                                   mummifwﬂlorddoesnotelectm
      WMWMWMWWWTmew,Mﬁmbm.WMNS
      meﬁghtmsubbtormdgnmﬂactwytoraasonabbmm).
      Lease,edomedoﬂ8rigﬂsmdrunedleshelandenhdudimmeﬁghtmmooverallReruasnbewnesdue.



                                                                            byLaw.toseekany
      mmmmmmmmm.wﬂmmdommmﬁoeexceptasmmad
      W.Wammmmf.mwwwmmﬁsm.mmwmﬂmamnm
           19.3      mm
      breachotmypmvbhnraaof.
                                           UnmwumeﬂesTmmwMexpmmemmmm.mn-am,
       repossessmmpﬂ.mm.dwe.m.addiﬁon.mbﬂim.mmmdamqurawona
       anissionbywwotdshaluanwonsmmamWWWbWMWaTMsme
       possemmrmmptamnderafmemm,«(wowmbwmleasﬂanauuumanydmobbaﬂom
       hammer.
                  Tmms.h1mwmdﬂwdﬂnmw.mnhumecmcmCode§
                                   1179Mmyeﬁshgormerighmbredmor
                                                   1174(c)and
       3275mCaﬂforriaCodaofCM|Pmoedum§§
       reinsm.wmmmwlofmyomnabymybgdpmssmmﬁsmaseummﬂﬂgwdmawy



                                      m
       ofmeraManyuninﬁonhemof.
              19.4
                      mmmmwmmmmumumnmnmmmwuys
       aﬂanoﬁmMTmmdsbnmwﬂhmwweﬂgememewmdmybmeNMd
       BMW.     emwmbmmmmdndﬂismasamsﬂofmym
       mmmuhmmhmuulmwwawﬁwdmmwm. WWW
       mmmmuwmwmdmmormmm.mﬂmtagm
       mmdbsmrawwmmdﬂummdgmmmamﬁmbmbwsmmd
       wlichTenmthsbeonnaﬁed.



                                                        -25—

        “1W
        HALW‘IM
Case 2:19-bk-24804-VZ          Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                    Desc
                                    Exhibit 5 Page 59 of 78




     20.      W9
           LANDLORD B(CULPATION.             anyconuaryprovision hereof. (a)(heiabilityofmoLandlom
     Parﬁastonanshdbehitadmmamrueqwtomemomemded'simmmemmmrﬁime
     mWimmmmmmmmmﬁmmmmme-mmwﬁnmm
     WWWWWWWUWWudWJmTMWMWM
     WWdeMaﬂwmdﬂmmmemenwwwIimimﬁomofﬁabﬂity
     mmmmmmmmmbmmofmmmwﬁes‘mwmmmm
     W,MW.W,5W.WBMmW,MMWWmMa
     madame. UWmmmMmywmummwmmdmmdw
     Lawmaapamhbahﬂedlmmw)mwmwmmﬁdayofmmmwﬂbm«w
     pamoramamberofLmdmisamwhawwﬁabﬁtyforhpeﬂommofLmﬂ/udsoblgmmmb
     Laase;md(a)noLdeomPatyshdboiableformymordmmmrmmwim.Termt’sbusiness,
     indudimloasdplmmofmmsoroumremes,besofbusimssopporhmnmssofgowwlllorlossofwe.
     mbrmyhmdwuqmdmammmmwmmmmmmdwm
     ornaummeachcasemowwarm
     21.   SECURITY DEPOSIT.

           21.1
                  WTMhasdepositedwimLaMMﬁnsumsetmmSecﬂonsowmm
     Leweﬂonnwon(Le..953166.30)asthyforﬂmmuandfaimmlperbtmmofmpmbbndmisLease
     mbeperformedbmit NTenmtbmdesanymesion,covenanorcmdiﬁonafﬂisLsm.mningbmm
     MMWWWMWWMmymmmmeWmemmm
     linibdbmepaymeMdBwicRenHotAddiﬁmalReMLalvaIdnay(mnstzaﬂndbemqmmdm)mdlmmy

     dmmummmbymoﬁetmfsdsfwn.                           ItmpocﬁonofsaidSwuﬂtyDeposhissoused
     orappliedJemutshdlmihhﬁretswaysammmmmmdepositcashwimunmordhmmmu
     mmmmmmmmmMmmmTenmt’sfafluremdososhallbemEvamOf
     DefallurdetﬂusLeaso.ﬂmﬂinasicRuMlsinaemd.MerpumaﬁbmemofmbLm.or
     mummdmmmmnmwmbemmbyfmmﬂmmincremdsoasto
     m.dwmmmmmbm,m(1)M’sBasicRemaL                          mammalnotbemquiadbwmis
     mmmmmmmmmmmtmmbemﬁhdbmmmmm min
     wny(30)daysamm1eexpiraﬁonofﬂnuasﬂm.mdpmvidedﬂmexisknoWbyTawﬂhemuﬁer,“
     SearilyDepodtoranyhdmzeﬂwwalhereunndtoTemwuonathdbm‘sopﬁonAonam'am).
     MMMWbmWwwﬂuwmn)dmm.mmaymmnﬂ
     WW(a)mymﬂmWMwmanydefamhﬁnpaymdBaicwm
     mmmmmmmbmWWMMmemmqupm
     tonnhﬂunofﬂwum.(marrymmmmdmemorbeoﬂoﬂodbmmamngmM’s
     mmmmmwmmmmswdmmwmwmﬂmm
     maTMsdafwnW.mnW,anyanddlmbofﬁwicRenHaMlorMﬂomlRent
      mmmmdmummmwmmmhmwﬂwmm).Withwtliniﬁngﬂw
      mammmm.mhMaMTmmyagmmemmmddmw
      mmwmmwhmmmmwmmmwmwmdm
      m».m,mmm,ﬂnmmmdmrﬁmofmybasmmmmmmmm
      M(mmwmmemmmmﬁzedmmme)Wby
      Whmwmmmwdmmmmbmumww
      Mm.mmmmn,§1951.2dmewmcmcwe)asaresultof'renm’sdefaﬂurmrﬂwum
      memmwmmkmmmmmmmwmshaﬂhmmm
      mmmmmmmwkmofwm».                                  ShouldLmdudsallblmnsthmoPnn‘ises



      W
      481mm
                                             .27-
Case 2:19-bk-24804-VZ          Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                                    Desc
                                    Exhibit 5 Page 60 of 78




    MmmebmhawaMHWMMmﬂmwmwmmquW
    WTMSM,WMMmeWmmbmWDW                                                                             Tenant

    hembywdvesthommwmmwms1m.7,mdlmmmbmdmmummh
    mmmmmmmdeﬂMMammyWWﬂmawmmnmmbm
    WththerWbyTeMmbcmanm.
    n.
            Tmmwmmwmwmmmdm
    Wmmmmmimdmm.     Wotmmwuldwmely
            CONFIDENTIALITY.

    MMMdeWWWQﬂMmWWﬂWWBWb
    WWW. W.memmmwhwm.mm.m,m.dm
     mmmmmdﬂnddscbammmwmjwmmmmdmm
     www.mwmmwmﬁmmmﬂmm,if(mdsobtymmeextsntua)
     anhdisdowebmwmwnmwmwmmmdhwwsmowm;mvﬂe¢m.
     MprbrmmyunhW.Tmmdlmmmmanmohmmmmmmﬁmformebmﬂtd
     Lammbwnwmhmmmmdmismﬂwumﬂemmmamdmb


     www.tommdmm                     mmmmmmm)mhmm
                                             Iawomgmnaowdedhmvermnn
     dbdosumisdeemednecessarybﬂmmoomplyvdmmy
     mmenshall.boiom makimaw
                                  mmwmerummOonnewonmapuMcmteqw
     mmmmyappﬁwebwumgmnmmmmmmmmﬂwdmmum
     dbdosum.(8)atTMssoboosLmkedmonabbmpsnomstansmwmhmq¢mmntincluding.
     www.pmmmwm'ammhmﬁdmﬁdmmdmmmmmmmam(CHI


                                                                                     lnaddﬂionJetmtmay
      mmmmmmmmmdmismmmmummbm
      applicabhgmnmdmyuﬂiswﬂeamhepﬁumwpmdofumm.
      mumetBawwymmﬁﬁmstaasignMwwbm.
                                                             instaled pursuant   b   his   Leas   shall   be   (a)
               OOMNMCATIONS AND COMPUTER UNﬁ.
                                                   NI Lims
      instalbdhWWWMMMmMWﬂWthWBWMWSWD
      23.




      Landbﬂmymapodﬁccommsformrkmmmdm        ummmﬁﬁedbywﬂad.
                                         hemof,shalmmdll.inesmdmmiany
      Tmaiummdbebmmowiraﬁmueadbrbrmhaﬁon
                    kusedhmhﬁunu'malmnunbaﬁonsacompuwmmmmh
      PmmkmmmwmmupdthMwmmumhmmmmw
      resmﬁmdamage.

      my        m.
           TmMm.mdm(Wmevww.hmmm
      Whhm(m.nmamﬁ.wwm,mmmmaﬂmm.
      24.      PARKING.


      mWthMassﬁmmmﬁdmme
      Wwﬂ.%wmmWWWWmth
      Sumac:            elpay               .

                                                                                            m
                                                -2s-


         mm
         481mm
Case 2:19-bk-24804-VZ           Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40        Desc
                                     Exhibit 5 Page 61 of 78




    mmmmmmm.        WMMbeiabhtoTeannorshmembemdifmy
                                                                    Tasmanimpiywiﬁldi
    wwmmwwwmmmnmummmmmmdmm
    pakinobmumwwﬂwm‘gdmmmosedasammonanym.
    m,mmWMmmuumemmwpmmmdmmraMmmm
    Whhmm                      TamfsmofﬂmaPmmshalbeaTMsmbMandLmMshd
    hewmﬂiyhmmﬂhﬂyudambmﬂwﬂdmvadamommmgmwm
    Mmmmmmmymmmmmwhnauubmum.                                                    Landon!

    mmwm.m,m.mnumymmdmmmm.m,mmmm
                      mmmmmmmmymm
    WWWummbﬁanm.
    m1mm,m.mmmnmwmwddymwbmmmmmmm
     mmmmmmmt TMspandmrigmmwsmzﬁmmummd
     TMszmwmmhsmmmmmWspmmam
             m1;
     putsumtm a Transfat pemlled under

     25.    WCELLMEOUS.

              m. mm,wm,mmdedgmﬁm,mmmwwd.ebcﬁonuwer
            25.1
     communmngvanWCMuﬂdIalbebmnponeiherpﬂunlesshﬁtislnmm)tis(i)sed
     mmmmmmmmmmmmmmmmmmmmbyamwm
     mierservicemrmaeivamwsonalwmﬂcﬂisseﬂordeﬁvmdbmaddmssetbmmmmmﬂ
                                                                      box)ashmdpﬁelﬂmay
     afﬁleBasicLsmlnbnnaﬁonaswpﬁeabhmmmmmwmmmaPD.
                                  Myﬂoﬁmstulbedaemdmeivodonmeeaﬁerofw
     komﬁmetomdedgvmiuameommpw.
     daaofacmaideivetyormedanonwtichdeiiverybmﬁmdmr,“Tmtbmmﬂaﬂhavmmm
                                                                  ma‘i
     MWMammaddtess,m(3)daysmmmmamisdaposhdhmu.s.
     orwlhaoouwmasdmbedabove.

             252    mm.             lfeiﬁwerpattyisptevenbdhompufmnﬂrgmyobiigaﬁonmmbymy
     strike.addGod.w,Wmmdbbﬂmmaaﬂds,gommMmﬁomdﬂmmﬁmwaﬂu
     WWMWSWWFWWMJMOHQWMNWWWﬂW
     ﬁmemmdfaﬂnwumdwchougaﬂonshdMeWby)mwbddanhpmnm;W.
     W.mmmmmmmpsnﬂknambmummmmmwmmﬂmmw
     www.wommmyoﬂemnfsobﬁgaﬁmsmwmmmawoﬁemfs
     mmmmmmmmmmmwﬂmmmmampymmoﬁs


      hpeﬂommmﬂormismmmemuhmndwwmem(c)TM(mdw
      gumbrhomﬁmmmatmﬁmedummeTennwilhave.(i)madeagenedassignmentfaﬂnmﬁtd
      www.mﬂodavoummninWorsthedttnﬁlmmanmunmnoﬁﬂonbymm
      mmawwmddkmmmmmamwmddu
      rema‘medotwilmdnwisdwgadforapabdofsbdywmdayawnmadmappdmnofamm
      WalvdlofbwﬂndmmdlnmitslnﬁﬂtybpayimdewasmayoomadtlemMn-nadem
      mmmmmmmmmmmmmmmmmdmtwwmmm
      WMMMWmammmW)mmmm.akm
      hmawwmmmormmumwwmmmwd
      oroommladbyTanmt.mmmmmmymmwTMIsmratmyﬁmedmmemelbe.(|)
      designmdpammmm bynnmomeAMOonudwFAQdmuaoopaMofu
                                                 .29-

      481mm
      MLMWW
Case 2:19-bk-24804-VZ         Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                                Desc
                                   Exhibit 5 Page 62 of 78




     oﬁmrpemsmﬁngmmaTmfsmhaﬂ.hasmmdmymndsbtmymmwmmammm
     mmmmmmmmm:(mmadeorucenmwmfumdmomnpmnbeor
     mmmmmydMWmdmwmImemwaomMWMGMMd
     mwaWWudawﬁnMﬁmﬂW,mwmmﬂuhmoﬁdﬂ
     mpadtyforumbdwfofmyofmeioregohg,umymﬂﬂcaipaﬂympatyofﬁcialorwﬁidamforpdmdofﬁca;
     (ii)violabdorishvblaﬁonmmmmmmmmmmmmmmmasmndedmmyoﬂm
     applmumumamﬁ-oonupﬁonm;orf~)made.oﬁemd.agoed.mqmswdorwcenmadinmm
     ofanymwmoromerumwfulbemﬂt.imm.mlimﬁaﬂm,mym.payoﬂ.mpamm
     WmoﬂuquknpmperWorbeneﬁt                                 Tenmt,‘r&subsid’nries.andmeirraspecﬁveofﬁoelsand

     ammwbﬁnihmbdgemekmawagmwmaaﬂmmhmmmmbm
     WWMMWmeemwmusmmmmmwmuw
     www.mbymumnmwwmmﬂxmmmm.
                         mmmmmy
     NWbmmlmmmmmmmdmmmmm
                     Tam"-4




                              m
                              L


     PummmesmnzmwmmMmmmwmmmodeymm
             emmmdmmvmmmas
     DisclosunRoqumm').
                                  .-   FA-gcu..~1   L-   .xxmuau.



     deﬁndhﬁnEnugyDbdomReqmmm(m'mmmInfomnﬂonmmdagreesthatmmd
     hasﬁmowwnwlbdhmmemdM'somaﬂomundermeEmrgyDWReqmmns. Tenant
     Wauqmesmmmludmd‘asmmpmbﬁmamtymgmmmemymm
     dummuhmmmmdmmmlmﬂnmmm
                                                                          heteby




     WbUthmmdewdmmmthmdemmmM
     vaydependkummaooummmofmwﬁng.mu(ﬁi)mshaﬂhavenollabilitbeenantfm
     myenorsorom‘asiomintinnargyDisciosuelnbnnﬂbn.               Ifandtotmmnnotprolﬁbitadbymyappﬁcable
     Laws,memwrightTethawbmmEnergyDisdomreinfommﬁm,hcludhg,
     Wﬁm.myrigmmm:mymbbmﬁndemLeaseasamaﬂdmsmmﬁsdosew
     inbrmaﬁon.   Fm,Tmmwmmmmqum,m,W.Wm

     mmmmmmmmMTMsmymbmmmJndmmg.mmm.
     www.mmwmdeMTmmmwmmm').                                                                      Tenantherem
     (NmmdMTmﬁwUmemmmmmmMMMqub
     noﬁfyTamtofmyTMEnagyUseDbdosum.                      Furﬂnr.TenmtherebyrelemasLandlotdﬁunanyandal
     bcmamemdmmumsesadmmlaﬁmmaﬁdedmmwMMamem
          mmdwwwmwhwmwmmmdmm.
        W.
     Usabhdosure.

            255

     mmmmmmmm'mmm
                                  lnmymnorpmceed'mbetwemmepaﬁes.mkumympoweor
     dewbmduﬁmmeﬁmﬁwmwﬂMMmymmmmmwdmmm
     mmmmmwmmmmhmwmmuamam   TomatMpayalmnabla

     probdhobdgmW(a)MmaTenathasfaﬁedhopayRentvdmdm.or(b)hmybanknmaase.
     mhhmdmmmmmmwmmummmpmwmmme
     or           .




                                                          .30.
     451W
     WWW
Case 2:19-bk-24804-VZ                    Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                          Desc
                                              Exhibit 5 Page 63 of 78




          25.6
                         MTMWDWMRMMWmTMSWasBmmm
                                       TenaMstﬂindemify,defend,mhoidLthamleshumdldaMdmy
    madonwiﬁIWsLem
    Was,oﬁmmmmfsﬂmker.ddmlngbmmmdemMannecﬁonmuﬁsLem.
                                                                                                           Landon!




     mmmmmwmaWWWWsmIMTMs
     agmment
     Bm.mmdﬁismmmmmmaﬁmawﬁammdmm.
                                                                                                   '




     mmmmmwamwdmmJﬂmumwmmeMMﬂnwd
                                                                   ’                    1              .

                               ALA.‘               7.4m“               .




     WWbmmmwummwde
                                             k.
           25.7          ‘3;

                         Inmwhduoemmlotdn
     mmmm.masanmﬁpanomeconmmbnLeHoldmsweiingH-ambyexprassma)
     agmsmwaeﬁonsupromdngsrdaﬁngdhmﬂyorhﬁmﬂytommw.attheopﬁonofLmdlordme


     and(owamsmydehmoﬂommnonoomemens.andineWagmastobeboundbymyMgmmmed
                                                    )designabsandwpu'mm
     TmW.udeUTW.MMBMMHMWSmm.CM
     Wyinoomecﬂonwmﬂsuase.
     63.3thW).mmhoﬂupambcdedm0dmasmmmmmbymms
                                                           ThemdersignedLel-Ioldngsmei"



     (Beling)whichWagmhwﬂﬂngtososemasummngsmrsagemmmiwm
     Wqum(m)mmmaﬂmgminemmpm
     LeHddims(Be§mg)'sbehdfsavioeofaipmessinanysuchpmoeewgshmyamhmumsuehmm

    .smhpmmmddﬂkmﬂwwwwmmmmm)daganfsaddmhmdm
                                                                  Acopyofany


                         tfmyaguumpointodbyLGHoums(Beﬁng)hemdermImmmptsuvice.
     withabove.
      LeHoldingMBeiimhembyagmsMMuponLeHoldingsmeiﬁnQWymdlatsaPremisessMcormm
      mm.  wwwlmmemmsewemhmyomermmmwmmsmﬂ
      ImmﬁQMMmmadbbmmmsmmumgsmM)mmmmmdmym
      JW'        -



                                                                                      BY JURY IN
                                FULLEST EXTENT PERMTTED
                                                           BY LAW, THE RIGHT T0 TRIAL
      THE PARTIES WANE. TO THE                                    RELATIONS“?  OF LANDLORD  AND
                     ANSING OUT OF 0R RELATING T0 THIS LEASE. THE                            OR
      ANY LITIGATION                                                  ANY CLAIM FOR   INJURY
      TENANT. TENANT'S USE 0R
                                OCCUPANCY 0F THE PRBMSES. AND/OR
                                   STATUTORY REBEDY.
      DAMAGE OR ANY ElﬁRGENCY OR

                     -     u u;    "    ;V
                                             mum:
                                                      ‘
                                                           ur   un.‘
                                                                    EMMWWCM‘
                                                                               i"

                                                  mmmmyrigmmmcmcmcmﬁmﬁuywu,1942.
                                                                                    V       ~.-~   unit.
      Code§§1932(2)and1933(4.                               CodeofCivHPmoedum§1265130;md(b)mymmemimttis
      1950.70tmydmlarm,or(ﬂ)                                     ForpmpmofSadommofﬁwCaﬁbWaCiﬂmmM
      WWbTMaﬂTMWWMﬁBPmmMWWm
      LemumeervaﬁCodo§19953m




       WWW
       [WWW
Case 2:19-bk-24804-VZ   Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                             Exhibit 5 Page 64 of 78




    W.MwWMWTMhWWMWmeaW
    WhyaCaﬁiedAmessSpemmASpdeﬁ)Lmdlmdmaquuiceasaoondﬁﬁonbikcomeﬂtbmy
              ofmmmmwhardmwwﬁym
    Pmmamawmmmwmmmwm
    AccessSpedaﬂwASPLandeoﬂomgm
                                       ‘




    WWWWW.W.
    Section55.53.


            25.9
                ”www.wwmedm‘smn'Mbamwm
                            AsmadinﬂislsmmmmjwM'WIW'mdmnder
    wamaﬂﬂnm‘m'mnsmﬂvesmmtlmm.                    Anymfemheminb‘mypm'or
     'anyportton'ofﬁanises.“Pmammmmmmmmbwwwmdm




     mm(b)ammr(sud\mwmplmwimauw)shalbedeamebomqwbramuse(as
     disﬁngu‘stndﬂunWRwUsemmmmﬂsmhmismquirediorsmhmaﬁamﬁaantRaDUse
     oomdbemadeofmernmmutmqwngamhmauer.




          WWWWﬂWdﬂMﬂmmmmmm
      mmmmmmmmemmmbmmdeMmmb
      team
      emmumaummwt
                                      .32.


      MW
      mmmmom
Case 2:19-bk-24804-VZ         Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                    Desc
                                   Exhibit 5 Page 65 of 78




                                                                                           #wnthe
                                            hkﬁnﬂﬂumauﬁng anytxnﬂnay pnndﬁon henxﬁ.pundded
    mdemmbﬂWMﬁTmﬂsmthuﬁwWMWmmﬂwm
    26.     RﬂNHTs REﬁﬁﬂlVEII1t31Juunljaﬂll

    BahamaTmta)mmmumbmmmlndohgwwmmqumdmw
    mmhmenunbaﬁmmwmmmﬁovmwmmmeshmmwwwm
     hmm.mmwwmmmdmm,wmmmmmm
     wwwtmmstﬂmsemdmmmmmhhmmpipesmonduﬂsmiresmeeMmme
     WWW(c)mmopcm.nmnmeawsamﬁbdmm,equbmemorm
     fadiﬂmﬂnmddmﬁuidmawememofinanyoﬂmm,wwnﬁtmymﬁtysebmdbyLandbtdm
     mmmm;wﬁ(d)mmewﬁmMLmdbmmmewhhmmme
                         Inadm.Lamdmamsalngmnot
     opemﬂon,mmnmorpuasavaumofﬂn&mmormeriect
     expresslygmtedeemmmer.

     27.    SBNAGE
            M.EnaushdnmmnWspﬁorwpmvaLplmewmypaﬁmofm
            27.1
     Prenisesmysignmhwd,M,Mnm.dsphy.gm.muoﬂmmumnmmd
     mmmmmmmmwwmwmmmmmwmamw
     matisv's'hbfranousidemeBummprovidemnmvenﬁnawbjadbﬂBWTmamaxpeme.


     Prem,ad(mone(1)similenﬁfym1£Wmmeemdmmm.
     W,mng.mmw).wm.mmmmdmnwmmmndﬂnm
                                                                             mmmmm,
     Tmferee(collewveiy.'$gnqo')za)w(1)signidemﬂym'LETV'onbom$ueeoﬂmmnunmtsignforh


     (cummﬂeﬁmameﬂdﬂlbswstmvammmmumm
     WHWMMWMWWW‘SWWmemﬁmCW
     Grimm.    Inm,mmestwmmmeMSmddmw


                                                  1.112;.131    'u-Lg-muﬂu   Tmsmummmaﬁ
     mmmmmmmmmmmwwndbymmmxmmeummd
                         .
                                   «g   :1   nu


     LETV'szhlsMsgprwidod,howovu.matsudlﬂghbmybemmmdmmmﬁtymmmm
     B&membaWTmWhmdmﬁmMexmmwmmm
     Mammauwusedbymyaﬂmsdgmhmwmemvmmwm
     W(W_mmhmmmdhm).hmmmmw
     M(ﬂwclﬂoMMOfﬂnPremw;“(bmoesnothavaanmorbgomaﬁnmmd'swmnabb


      mmmmammmemwmemamm.awﬁrm.wmw«a
      WSWTWJMTMMM
      MWNTMMWMSWMWMW;    Transbae’qmmm               my   Penniued Signage




      23.    mousnmsmmmm.
             231    tuzlmgnilﬂnaula


                                                         .33.
      “WW
      MW
Case 2:19-bk-24804-VZ                 Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                               Desc
                                           Exhibit 5 Page 66 of 78




                              m.ﬁusadmnmmmmmmmmwmm
             'WmmmmmeMbmmm
                    28.1.1




    Mawawmdwmmummmmmmammcﬁwmmmgmﬁa
                               (a)

                           mmpeudeunmdanyof
    mmmmumdcammhmmwwormmm.
    mmmmmmmmmm.masWhmymamm,wMWw
     MWMdemm,aszmmm,awmymmmuWW
     “WWWWMMMMMSBOAZUSC.
     WWNWMQ
         W
     §§2601.   aim; me Chm             M,
                                                   U.S.C.   §§6901.etseq.;HnTo:chubstamcmAd.15
                                            33 U.S.C. §§1251 8t seq; the
                                                                                                 §§9601etaeq.;me


                                                                         Clean AirAct, 42 U.S.C. §§7401

     CalmomiaﬂedthandSafetyCode;TheCdibmiaWabfGode;mCaMuniaWCode;TMCdimPuﬂb
                                                                                                              U.S.C.
                                                                                                          d seq; The




                                W
     Rammcwezmmmﬁbnﬁaﬁshamemcwe.
                                        Tenantshaﬂbedeemedb'me‘aquanﬁyofHazadousmﬂalifmTem
     mmmsm.m.m.m.hamm.dsmd.ammmmmd
                                (b)



     sudIWMhormmeroerm
              'Wmm'mawmowm
     mmmmmmmmm.                 (c)




                                                                TenantshallnotUse any qummyofanyHazatdous
     M(MqumwmdmmmmeWngmm)
                     28.1.2


     unmwmwrwseisdescdbedmmmmmmmwammW.mm    LandlmdsftdprovideTemmmmmomgordWofmy
     WdeymmﬁydemmmmwdawaﬁUMaDmmm
     Landlotdhasappmodsthse.
     mmmWUwWMTmmmmammmmmdm
                                                                f-z'tu-JL   WWW  MWJ'OM am
                                                                             www.mbyobunfmad
                                                            mmmmandwnldemﬂmdemwmm
                                                                     hgdhimﬂoninvalueotmemornoject

      mmmMmimmmmdmmmmWﬂwmmﬁndMJum
      paidhsemenlerltofmndsinngsudwUse.

      WmMWMWCm(WWLWWWMWM
           Mn.        28.1.4

        .mmmmmummmmmTMhhmpﬁm
                                               mud.ati60pﬁon.may.aamtim(wtmﬂuemanminmy




       TwMWDWMMTmﬂWMWﬂMMdWWw
       Hmmmmmmwwmwmmm.                                                                           Fetputposeshomf,
       mwhmbmmuw'hamlmﬂmmwﬂmmm
                                                              -34-


       Wm
Case 2:19-bk-24804-VZ         Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40    Desc
                                   Exhibit 5 Page 67 of 78




    mewwaTmmmWwpdemmmmmW
    Impecﬂonismmdbyuwgmnmmagemy.

             mum.
    www.cammawdmmmﬂsWMWbywdeTm
                  28.1.5


    Wmmmmammmummmmwmﬂmwadmmmym
    wWW.W.M,W,mW.mademmmw
                                         m
                      ewnmuovﬂewumwimmmcopiesof

                                                                             '




    mmpommmdacﬁon,ddmwbgdpmedmmmm.TmMuse
     mm,m24mmmmyummm.wumede
     mmmmmmmmmmmmmmmmmmmmmmmm                                              Withou




                  28.1.6   W
     ﬁmiﬁngttniomoﬂﬁenmtﬂhﬁhoutsofmemganywaﬁng,www.muammor
     5&thmeTMsmudefwmbmmpwmmwmpemkmmm
     Hmmwmmmmofmm.
     WMWNWdemauMMMMMW
     (MM'RMWMEWMWWWEWWmmmWWW
                                      ﬂmhmﬁgaﬁmormdbﬂngofsﬁeoordﬁonsormydwwp.


     unmsirmdum)asamsuﬂofmyUseomedeMahbymyImﬁPaﬂmeTMﬁLazMs
     option.mmmmmwmaTMSMMpayme.mwdaysmm,m
     mmmmmmm.ﬂwmmwkmwmmmm
     www.wmmpmmbymﬂmemmmbndawﬁgmmW
     bymmmmhmdmﬁmw. Temmlmwnbutsaummmdmaodaysw
     W.W’smbm'mm'mmmmhmﬂhmmm«
     MWJMWNWMWaﬂmwmmmpm
        m.  282

     mmmmmmmmmmm(mmmmm,mwm
                           BmsamldsporesampresentossmﬁallyomwhemammcangmwinaMany


     Mm,hmmmmmmmummmmm.Mmmanmm
     omm,mhmeWACsymmmmd¢ais)mmmmMmdmu(wmm
     'MoldewﬂonW').            WWWW.TM¢IBW,MMNWW
     Pmn'seshgowmmmmonhmmmﬂnmmmmmmmw




      MWhWbWMM(a)mHmmW.pmduemWan
      WWWWWTMPW,mmwmmmmamhabdbymﬂmm.
      R.    NFENTIONALLY OHTI'ED

      30.   ROOF TOP EQUIPMENT



                                             .35-

      4814mm
      “mm
Case 2:19-bk-24804-VZ   Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                             Exhibit 5 Page 68 of 78




    TMswbmmeWMsMMprMMMammmWW
                tbethreMmdbhmeinasﬂm‘RodSpaa
    mdanymaraqupnmrelaedmerebwm
                                  ‘




    WM.  Tamwpmidelandbmwmmlaﬁcsb‘meRoomeEqubmntTenmtdesimsmW
    mmmwmmm,mmmdwmmmbrﬂnﬂmf8mmmmtTmraafaer,
    mmmmewmmdyameupmﬂmbcaﬁondwRodSpawmdmmmmMﬂ
    WhMSmequWWWWeqmpmmmmwwhmasdmmd
    instdldonbyTenmtoﬂsmofSpweEqW     Tmmwwmmmm
    porﬁonsofiheawdingmdea'ummdMTMsmofmeBuimmmmRooiSpaanme
    heheommonmvm
         302W        TheWofmyRoofSpmeEquipmeMshdbemasan
    mmmadﬂnmmmdmﬂdﬂsw.mmmmdﬂn
    WinneshemeiohtandWMaﬂRodSpqumentheWmmM'smnable
     mmmemw,dTMssobmstmdm.mmmlem5m
     Equimmtasremﬂlydlracmdbymmd.hmemtmleemmmmmuW.
     m.ﬁ«WomeoomeEqW           TenaﬁMatTa-wl‘ssdaoostadaxpensa.
     inw.cuuuuot.m,use,mMandmmTarmstmemequipmthwwﬂmMﬂ1dm,
     mm.pemﬂmkumnm.mmwda.mmmdgommmnmmMmaﬁmmhmu
     Mmmwemdmpmugwd.hnwsimaﬁon,mmuwmuamdnm.mw
     WMMWRNMhMWSmMMWWwWWMWMVW
           “Wmuhwmbthepuﬁmofmmmnmmwamh
     undeHheVerhoan.
     mainmnammdrepa‘r,LandMsmlgiveTetwnwmenmﬁmdsuchmqmremmmmedassonm




     Wm.
                 W
     (10)mmmmbymmdmmamm1mmwmm
     m,m,mumdmmmmmwm
                               MyWrorpersonselecbdbmimwpemrmanywork
     mmmmuﬂwwm,mmm,mdramldmm3pmwmmmamm
          30.3


     mmwmwwmmmmmbywummm.      lnorderbdlwlandadﬁme
     bpostanoﬁceafnmmsponsiﬂty,msudxwkbyoralbehdfoﬂmmalbealmdmoommuﬁbn



          Em. mmmmmmmmmmmﬁmwmmwyman
          30.4
     RodSpmoEanlu‘dmwﬂdsepmbmdemMoﬂmwﬂmpﬁrwdmbﬂwmddh


                        m
     mummdmﬂmwwmmmmmmRoofSpaOebMIordhmem
     mmmuMamaymmmmthofmmempw.
        mm. eimm,dmwhoum,lmm.mm.oﬂm
     dm,W.mmwmmmmd‘sMadaﬂmmm.mw
          30.5

     mammmwmwmwm,m&mdmmm¢a
                                      -36.

     mm
     481W
Case 2:19-bk-24804-VZ      Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                 Desc
                                Exhibit 5 Page 69 of 78




     imm.maMaW,iMmW'feasandcosmdﬁﬁtaisingoutoforrdmmw
     mm.mmm.m,use.mﬂmme.mpd.or
     m.ﬁzambmgohgagmmbmdmmAefsndwmuthhaumtemmmcmm
     meyTMsinmmmmmMmgmummmof
     LmdadSmhmlbaﬁodeammmmaodﬂwwmuexpmmmmmofms
     Lme.

            30.6   W55. Temmmedgesmmbtdhasmobiigaﬂontom”.
     W.mm,mormmmymof8pmeEmipcnentaﬁTenaRherabyasamesallr'skofbss
     ordanageborﬁunﬂnRoofSpaerquiptmntﬁmanymme. Tmtmmwa’vesaudaimsagﬁustmlotd
     wmmmm,m.mmmmmmmmhmsmmaga
          mm. Tmtstﬂouainalnmmympa,smmmwmmmmmaﬂom
            30.7
     mdmdbhﬁdlmmnmmthSmequiwnthpaymymeygomml
     agencieswhichmﬂnmwltoiTenmthmﬁwRoofSpaceEqmnt

     31.    OPTIONTOPURCHASE.

          www.hwmﬂemndmwmaummonsdmismﬂum
     WWMMNWMWMEWW,WWHWTM
            31.1


     wmrmWwammanmmemmmmWanSkanndSemm
     Thousandﬁgm   HWNMDoImeWMQODOH'Pumhm Pﬂce').subjeatoﬂ1elemsandomdi§omof
     miskﬁdembetow. LadbrdandTemhembyagmeardackmwtedgemaﬂenarnshdlbeanﬁﬂedtomotda
     WmofbmemmefummmmmaserdLm-mmdmw
     sMMenuaﬁumdLeaeemmeOﬁdaRewdsdsmaaaCoumybrmmwmmdmmdm
     ﬂeexidameofﬂlisLeaemdﬁanchaseOpﬁm.

            31.2
                    W.Solongasm09fmﬂmhpaﬂoﬂanantshﬂhawooaﬂad
     urderﬂisLaasaJananmayexetdsamePuchanpﬁonbydelivering,onorb9iovaomber31,2016,bom(i)m
     me.mmwm,ummmmmmnmﬁwbmhummmwmomm(smh
     mmnwmwmﬁmeWm-mmmmnmw.
     www.hmnofmembnDoﬂas($1.000,000.00)('Doposit'),theﬁmeofsuchexeme(anddeﬁvery
     ofmeDeposiomofmem. "TmﬁhtotinuygivemePummOpﬁmNoﬁuHmeme
     mmmmmﬂnmmhshﬁmﬂmwmﬁnmmmmimmm
     mmmmmdhmommhmmwmdmmmmm
     dmm1wmwm.Tm§tnlbadegmbptmemoPm                              emeptasexpmsstypmdod‘   in


     misAnicIes.




     www.mwmmmrmmmmm).nmmmwm
     wmmmdeMJHnqumwth‘smuW.my
     M,atTenmt‘ssolecostmdam.bepennllodmexamlmﬁwpeaandmmmwdmw,
     “www.mmm.mmwummmmmm
     (m.ﬁnwm'). TMNMwmmmerhdmmﬁmandanym
     wmmmmmmmmmwlmmmwmlmbm
     MMW,W,MTMMmmmmWWIWbWW
     mdimolvedmpaﬂawhomquhmmmthmmenfsduediﬁgedem
     mmmnmwmuimmpmmmmmmwpmwmunmm
     Mydmymdwmﬁojectmnm. "Tammwexmmmowm,aﬂon
                                             -37.

     mm
     «ummom
Case 2:19-bk-24804-VZ     Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                               Exhibit 5 Page 70 of 78




    fonowimanywem.ascrowwsmdosofamymason,myamalwmmlnbmmﬂonshdlbepmipw
     mum. Tomishalmunngmmmndudmymmmmmecﬁomsomaameamm
     instatmﬁmmiﬁanmdbldinmﬁngorviaemﬂofltsinbntaﬂttnsoopeofmexanm.mpecﬁon
                                                                      Tenant

     mmmmmmmmmMMam.meuMMTmm
     andlorhvesﬁgﬁonhquuﬁm.nmmmmmm(3)mdayspnommemmmeofhm.
     appmpﬁﬁhmﬂnmnwmmofmmmwﬂed.mﬂmwmmmsam,
     mum«mmmmmmmmwm,mmmm
     anyomermmdmmioctlndudm.MM|mmﬁon,anyso-camPimeﬂemironmntdmmm
     wmmwmmaLmMMBhwmmaIMbemmsonawmm,wmmm

     IWMNWIWMQWNMWmedemmw
       mmmmmmmmmmmmm,mmpemmeymm.Eam
     mmm,mmmw,wﬂbedmmdmlnmmﬁmmmwmdm.w
     Tmmmmmm.pmwmmwmﬂm.dﬂmmm,swbsw
     Wmdﬁemuimmmﬂsmn. TenantMmbyagreesaMWMmyaﬂaﬂ
     pmﬁsiomdﬁisLeasesrﬂlapplywﬂhmpactbﬂme-Exetdselmpecﬂons.




      mammdmm(m'mm.mmsmmammmw
      explamﬁonofswhobjacfms,0nmmmmmatissixmmwaysaMTemWsmofmmRam
      KTMdoeSmtdeﬁvermObjecﬁonLeneronmbammedaiemssmy(60)daysaﬂerTeMsmiplofme
      TitleReport.TomishdlbedemmdeVempteddldﬂnempmmmﬂnTmmwﬂmm
      mmmmmmmmﬁnedhsmuofmmmmmm
                                                                       ’




                                             Inmamntmywhobjecﬁamm
      bebw)).ﬂwbrmaﬂwbsmmofmy8mvey,mdaamammm
      ﬁmelymadobyTenm.WMhaveﬂndgMMMﬁnobﬂgaﬂon,exembabbbyddeamnmﬁm
      toTmMyMWMM‘WsWNodammmeﬁmnshmdaysmmndhd's
      mmmmmmmmyMbTMmmmammm
      moeipthetmfsouocﬂonmesRupomMod'mmﬁfmitofLmdbrd'sebcﬁmb
      sammeﬂﬁTmmyexetdmmPumOpﬁon.arywchouacﬁonsmmemmspeciﬁedh
      theLmdmdsRespomeNoﬁoe.onorbafoceﬁansthabdesmbedeacthofmaWAgmemm




      WW). HMmWWMWTmmmﬂMMWbWNM
      mmmmmmmmmnuwmmmyﬂimmwmmmmmmbmmm
      WWTmﬂWdanﬁmmwmmwmmm
                                             -33.

      681mm
      mmﬂm?
Case 2:19-bk-24804-VZ      Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                                                Desc
                                Exhibit 5 Page 71 of 78




     bbeTenant‘smidmmmmmmmmmmtmwmwmmmﬁﬂesetmintha
     TmeRemnadmeMdswhdeﬁvemwwwaﬂmmpMEmmmdmmmW
     Agmnnummdaedmm.asapmbaﬂe,mmwmwmm.wﬂmm
     shamonmySuveymsappmebla.



     wmmhamsmmmMmmadhmmmem
     mbboefbd’maofmeaosmDabmmtmadﬂbyLmdloNinmemwrpmidedinW'sResponse
                      www.ebctuowmwmmijﬁmxsnnd
     mmmmmmmmmmmmmmmmmmmmmmmmm
     Noﬁoa.Mmetmay.sbsoband
     (BmmmatamerchmAgmwtinwhichmunldghts.oﬂgaﬁommdﬁabﬂﬂesofwyaadanﬂmnt
     mmmmmmmmmmmmwlmmwmmmmﬁmd
     theWMMIW,U)MWMMpmmpﬂyrwmmemmmmLease
     shimmeininmllbmeandeffect

                                   "            Ha"
                                                                                                   '
                                                                                                       ‘3‘-

                                  wmmﬂmmﬂnmmommdmmmmﬁm
                                       ’»   A             :4        4   ..L,'1       1..   .   r



                          L2 .5
                                                      -
                                                                                 <
                                                               1:




     havemmmmqmstlnwrm.
     hmﬁnhmmymﬂmmmmmsetmmmimdwmmu
     HMmm,wwﬂmemmmmmpmsenmmmﬁesmmﬂmbydeﬁmda
     pwmdmdmmmspedﬁcmmmdmmmmqmm
     mmmmmmmnwjdﬂnwmmmwe'mmedmﬂ.                                                                              Latuioidshaﬂ

     mﬁfyTemdsucthnnaﬂmmmmeddbcbsum,ﬂmy,mbemmdhmeSdndued
     EmpﬁonsMﬂhﬁwﬁMWdaysaﬂan‘sdeTenﬂsmﬁmmm
           Wltmmmomisdmyemmmmm
                  31.3


     mmbTmmmmdemSabmmamﬂﬂﬁmmﬁ
     tennsamouuﬁonsofﬁistemwove,mm(A)wiWnM(2)busmaaysanarsuchexemise.Landbtd

     mmmmmmmmmmmbmﬂwﬂwWMM(wmdM)MM
     “mmmmmmmmmmmmmmwﬁWJaﬂmm
     applmleamrtddngmmmtmmofTuanfsemmiseofmePuMOpﬁomadwmddemnfs
     Tmmmmmmmmmmwmﬂmwmdmmmm
     “Temmmmlyexewbmddemmwwmmmmmmmmnnam‘s
      Wofmmmmmdmmﬁmmmmmmmmdmkm31.3.
      Tmtwmmdmmmmmmmom,mmmwwdmmm
                    «LandioIdfalsmdwyexecubanddemmPum
      AtﬁcleMshaﬂboMmedmmmvoide.
      mmmmmmuﬂmdaysmmsmbmmmmﬂmmmwndmwuﬁmb
      suicﬂycomptywimmeﬁ'stmofﬂsswiowm.Termtmaypusueonaofﬂaeblbwhgmmdbswwhd
      MichshallbeTenant'ssdemmmmdy:

      WWMMmmmmmhmmmeﬁwhmwmmw
              Enmspoclﬁcpemwoflandmsowgaﬁonmdulymmmﬁmh
                  (I)



      www.aMTemmmmcmuWammemmmmm;ptovided.
      however.“Midsmﬁbmnhrmmcpubmmagdmmmmammwmhsm
      CbaCounUmumbmmemmmmaysmememmmmmm
      mudWW(mwmdmmm).MTomm1mmmmwmbmmm
      saoksuohspedﬁcpedotm.

            TmumchasoOpﬁonmdebWrethmwm
      wmmmmmmmwmdwsmmmmmmdmbm
                  (B)


      WMWWWWWMdmmyanhmmummmJA)
                                            -39-
      4814mm
      mm‘lm
Case 2:19-bk-24804-VZ        Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                  Desc
                                  Exhibit 5 Page 72 of 78




    Tmmtmmmﬂedmhmmmmmdmneposﬂwbmmamequdmaﬁmmd
    mmmmmmmmdwnmmmmeﬂdmdﬂWWm
     mmmmmmmmmmwwmmmm
    mepwtbmHWprmyexmmemaseowm(mudm.ﬁmm,ammey§hes.
     WhMMTMst-Ewdsalnspecﬁmwwmmmmmmmzmxm)
     mmmmdmmmmmmmmmmmmmmmmmmmnh
     fullbmeandeﬂad.

            31.4    mmmmm-                    Tenant’srigﬂbexacbeﬂxePumMseOpﬁonispermb.“
     maybaexemedodybyLHVG.e.,commenﬂybybomuTechnologymdLeHomgMBeijno»,ﬁbehglhe
     Mdhpﬂawmmmmwmmyﬁgmmexmmmmwﬁmm
     herein;pmﬂod,hm,mmePutctmOpﬁonmaybeexamisedby(DLaTecmbgy(Mvidually).00
                            Inaddmomifaoefaltonﬂzepandme
     ummumwwwormanywmmdm.
     mmmmm(mMsarnmyhawbemmnded),mﬁadefammﬁwWa
     mmmmmmmmmdﬂnTMbmmormmmmmma
     Mﬁmﬂmmmmmowonaaawmmm.Landbrdssdhavammmdldmoﬂm
     mmmmmmismmmmmmnmtﬁnobﬂgwon).inmssolemdabeduwmﬁm.m
     mmmmmmmmmwmmmwﬂommmmdmmm.
     ‘amhiuhmmisuasemalrenmmfulfomandeﬁectaﬂaxpireonmeexph‘aﬁondmelrﬁﬁdnmmm
     earlierwmimtadmmxtmﬂvemhemd.aru1enmtshdlhavemumﬁghsmmisuasehpumhase

                                      W                   mg.   LandOfd and   Tm hem       and


     WMMMHTMs                                mum.
                                     '                '
                                         ‘
             31.5      Ln
     emmmdmmwmmmmwwmmmmumam                         ofﬁnPwdraseOptionJyHandlod‘sandTonart‘smmd
                                                '




      amended),md Lmdlotd’sand
                                    WWW
     Purdegmm www.ﬂisﬂninmtdmepmmmmmwmmmm
                                 TMsmpecﬁvaﬁghSandobﬁgaﬁom        hereunder (mdudhg,

      Tenam’sobﬂgaﬂonbpayBaseRenta'dAdde).snalmainhmmwmmwhmm


                                                                  PAGE)
                                 (SIGNATURES ARE ON THE FOLLOWING




       “WW
       MWﬁWT
Case 2:19-bk-24804-VZ              Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                                                  Desc
                                        Exhibit 5 Page 73 of 78




                                                                                                m   b9 axecuied   me day   and   dam
                                                    Tenant have caused           this   Lease
                IN   WITIESS WHEREOF. Landbrd and
                     mn.
      ﬁrst   above

                                                       M:
                                                       BSREP R10 ROBLES                  LLC.




                                                        l
                                                            §§ANT:

                                                        LE TECHNOLOGY,                  |Nc..

                                                        a



                                                        By:
                                                        Name.




                                                            By.
                                                            Name:
                                                                      M—
                                                             Gamma corporwon




                                                                      {drailmmj [president] [vice-pmsﬁdem]


                                                                          ___________________.

                                                                          ________________.__———
                                                                                                           [drier
                                                                          [secretary] [ass'niant Secretay]
                                                                          mm       mica] (assistant traasumr]



                                                            LE HOLDINGS (BEIJING) c0"                 LTD..
                                                                                          Mermla’mOfWPeople’s               Republic
                                                            soompatworgarized
                                                            of    China




                                                            By:
                                                            Name:
                                                            Tide:
                                                                          MWMJIPMMI                  WW1
                                                                           ___________.____.__——
                                                                           {880mm} [assistmt swatand [chief
                                                                           ﬁnancid oﬁioe]       [393W    mm}


         481mm
         WWW
Case 2:19-bk-24804-VZ   Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40    Desc
                             Exhibit 5 Page 74 of 78




           INWITNESSWHEREOF.Landmmeamnavecausadmmasowbeemmsdﬂwdaywm
      WWW.
                                   mum:
                                   BSREP       MO ROBLES LLC.
                                   a Delawata    limited liability   mmpany


                                   Br.________._____.——
                                   Name:

                                    Me:


                                    EM:
                                    a   Cam       Wm
                                    LE TEmNOLOGY, ma.




                                    This:       WWW
                                    ammmmmdMPmEW
                                    LEHOLDMS (SEW)CO.,LTD-.



                                    WW
                                    of




                                     Name:       DomeJlam

                                        Tme:     DimmmneaOpemms
Case 2:19-bk-24804-VZ   Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                             Exhibit 5 Page 75 of 78




                                  B(HBITA-i
                        WHOMHFRSTSTRET.SANJOSE,CA
                               OUTLNEOFPRHISES


                                  Seem




      WWW
Case 2:19-bk-24804-VZ   Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                             Exhibit 5 Page 76 of 78




    2
    0
    w
    o
    w
    r
    m
    w
    >
    <
    m
    z
    c
    m




                                   NORTH FIRST STREET
Case 2:19-bk-24804-VZ   Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                             Exhibit 5 Page 77 of 78




                              wank:
                            mmmmmorm
                                  Seem




                                      A—2
Case 2:19-bk-24804-VZ                    Doc 894-6 Filed 09/15/20 Entered 09/15/20 21:06:40                                      Desc
                                              Exhibit 5 Page 78 of 78




                                                   LEGAL DESCRIPTION OF LAND


                                                                                Stab   of California.   descﬁbed as follows:
                      pmpeny   in   the City of   San Jose, Countyof Sanmcsara,
    Thatoemm   res!



    PARCEL ONE:
                                                                BEING                  A RESUBDNISION OF LOTS           1.   2
    ALL OF PARCEL A. AS SHOWN
                                  0N THAT CERTAIN PARCEL MAP.                              RECORDER
                                                         FOR RECORD   IN YHE OFFICE OF THE
                                         MAP WAS   FILED
    AND 4 0F TRACT 7408, WHICH PARCEL                             OF MAPS, PAGES  24 AND 25.
                          SANTA CLARA ON MAY 27. 1983 lN BOOK
                                                              513
     OF THE COUNTY OF

     PARCEL TWO:
                                                                                        T0 PARCEL
                                               OVER PARCEL B OF THE ABOVE REFERRED
     A   FOOT PRIVATE STORM DRAIN EASEMENT
         10                                                                 LINE 0F THAT CERTAIN 20
                                 SOUTHWESTERLY 0F THE SOUTHWESTERLY
     MAP. LYING ADJACENT T0 AND                                   RECORDED   IN BOOK G330. PAGE 504
                                    ESTABLISHED BY INSTRUMENT
     FOOT LANDSCAPE EASEMENT. AS                     NORTHWESTERLY     LINE OF PARCEL A, T0 THE
                                          FROM THE
     0F OFFICIAL RECORDS, AND EXTENDING                                   ESTABLISHED BY
                          OF THAT CERTAIN  PUBLIC SERVICE EASEMENT. AS
     SOUTHEASTERLY   LINE
                                                                      OFFICIAL RECORDS. AND BEING
                                           PAGE 275. SERIAL #7522745.
     INSTRUMENT RECORED IN BOOK H1 56.
                                      FIRSTLY ABOVE REFERRED TO.
     ALSO SHOWN ON THE PARCEL MAP

     APN: 097-55-012
